



Exhibit 10.3








Loan No. 00-1102014


OPEN-END MORTGAGE AND SECURITY AGREEMENT
This MORTGAGE AND SECURITY AGREEMENT (the "Mortgage") is made and executed as of
July 1, 2013, by CLP – SPF ROOKWOOD PAVILION, LLC, a Delaware limited liability
company ("Borrower"), to and in favor of NATIONWIDE LIFE INSURANCE COMPANY, an
Ohio corporation, its successors and assigns ("Lender"), having its principal
office at One Nationwide Plaza, Fifth Floor, Columbus, Ohio 43215, Attention:
Real Estate Investments, or at such other place as Lender may from time to time
designate.
W I T N E S S E T H:
WHEREAS, Borrower is justly indebted to Lender in the original principal sum of
$29,000,000 with interest thereon (the "Loan"), which Loan is evidenced and
represented by that certain Note of even date herewith (the "Note"), both
principal and interest being payable as therein provided, and all amounts
remaining unpaid thereon being finally due and payable on July 1, 2020, and the
term "Note" shall include all other notes given in substitution, modification,
increase, renewal or extension of the original Note described herein, in whole
or in part; and
WHEREAS, Lender, as a condition precedent to the extension of credit and the
making of the Loan has required that Borrower provide Lender with security for
the repayment of the Loan as well as for the performance, observance and
discharge by Borrower of various terms, covenants, conditions and agreements
made by Borrower to, with, in favor of and for the benefit of Lender with
respect to the Loan and such security;
NOW THEREFORE, in consideration of and in order to secure the repayment of the
Loan evidenced and represented by the Note, together with interest on the Loan,
as well as the payment of all other sums of money secured hereby, as hereinafter
provided; to secure the observance, performance and discharge by Borrower of all
terms, covenants, conditions and agreements set forth in the Note, this Mortgage
and in the other Loan Documents (hereafter defined); in order to charge the
properties, interests and rights hereinafter described with such payment,
observance, performance and discharge; and in consideration of the sum of One
and no/100 Dollars ($1.00) paid by Lender to Borrower, and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged by Borrower, Borrower does hereby grant, mortgage, bargain, sell,
convey, assign, transfer, pledge, deliver, hypothecate, warrant and confirm unto
Lender forever, the following described properties, including all rights,
interests, replacements, substitutions and additions thereto, therein or
therefor:
(i)    All that certain piece, parcel or tract of land or real property of which
Borrower is now seized and in actual or constructive possession, situated in the
City of Cincinnati, County of Hamilton,




--------------------------------------------------------------------------------





and State of Ohio (the "State"), and being more particularly described on
Exhibit A attached hereto and by this reference made a part hereof (the "Real
Property");
(ii)    All buildings, structures and other improvements of any kind, nature or
description now or hereafter erected, constructed, placed or located upon the
Real Property (the "Improvements"), including, without limitation, any and all
additions to, substitutions for or replacements of such Improvements;
(iii)    All minerals, royalties, gas rights, water, water rights, water stock,
flowers, shrubs, lawn plants, crops, trees, timber and other emblements now or
hereafter located on, under or above all or any part of the Real Property;
(iv)    All and singular, the tenements, hereditaments, strips and gores,
rights-of-way, easements, privileges, profits and other appurtenances now or
hereafter belonging or in any way appertaining to the Real Property, including,
without limitation, all right, title and interest of Borrower in any
after-acquired right, title, interest, remainder or reversion in and to the beds
of any ways, streets, avenues, roads, alleys, passages and public places, open
or proposed, in front of, running through, adjoining or adjacent to the Real
Property (the "Appurtenances");
(v)    Any and all leases, licenses, contracts, rents, license fees, royalties,
issues, revenues, profits, proceeds, deposits, income and other benefits,
including accounts receivable, termination fees, of, accruing to or derived from
the Real Property, Improvements and Appurtenances, and any business or
enterprise presently situated or hereafter operated thereon and therewith and
all of Borrower's interest under any and all lease guaranties, letters of
credit, and any other credit support furnished to Borrower in connection with
any of the foregoing, and including any and all amounts owed to Borrower under
that certain Termination of Ground Lease and Re-Affirmation of Easement
Agreement (the “Easement Agreement”) dated September 9, 2003 by and between
Rookwood Pavilion Limited Partnership, an Ohio limited partnership, Borrower’s
predecessor-in-interest, and Rookwood Commons LLC, an Ohio limited liability
company (the "Rents");
(vi)    Any and all awards, payments or settlements, including interest thereon,
and the right to receive the same, as a result of: (a) the exercise of the right
of eminent domain; (b) the alteration of the grade of any way, street, avenue,
road, alley, passage or public place; (c) any other injury, damage, casualty or
claim relating to the taking of, or decrease in the value of, the Real Property,
Improvements or Appurtenances; or (d) proceeds of insurance awards, to the
extent of all amounts which may be secured by this Mortgage at the date of any
such award or payment including, but not limited to, Reasonable Attorneys' Fees
(as hereinafter defined), costs and disbursements incurred by Lender in
connection with the collection of such award or payment;
(vii)    All fixtures, materials, equipment, machinery, apparatus, appliances,
water taps and other property whatsoever now or hereafter attached to, installed
in, or used in connection with the Improvements, including, but not limited to,
furnaces, steam boilers, hot-water boilers, oil burners, pipes, radiators,
air-conditioning and sprinkler systems, gas and electric fixtures, carpets,
rugs, shades, awnings, screens, elevators, motors, dynamos, cabinets and all
other furnishings, tools, equipment and machinery, appliances, building
supplies, materials, and all fixtures, accessions and appurtenances thereto, and
all renewals or replacements of or substitutions for any of the foregoing, all
of which property and things are hereby declared to be permanent fixtures and
accessions to the freehold and part of the realty conveyed herein as security
for the indebtedness herein mentioned; and




--------------------------------------------------------------------------------





(viii)    All agreements or contracts relating to any interest rate cap
agreements, swaps or other interest hedging agreements.
In order to secure the repayment of the Loan, together with interest on the
Loan, as well as the payment of all other sums of money secured hereby, as
hereinafter provided; and to secure the observance, performance and discharge by
Borrower of all covenants, conditions and agreements set forth in the Note, this
Mortgage and in the other Loan Documents; and in order to charge the properties,
interests and rights hereinafter described with such payment, observance,
performance and discharge; and in consideration of the sum of Ten and No/100
Dollars ($10.00) paid by Lender and other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, Borrower hereby grants
Lender a security interest in all Fixtures, Goods (including, without
limitation, Consumer Goods, Inventory, Equipment and Farm Products), Accounts,
Chattel Paper (including, without limitation, Electronic Chattel Paper and
Tangible Chattel Paper), Instruments, General Intangibles (including, without
limitation, Payment Intangibles and Software), Letters of Credit,
Letter-of-Credit Rights, Documents, As-Extracted Collateral, Money and Deposit
Accounts of every kind, and all proceeds thereof, including, without limitation,
any and all licenses, permits, franchises, trademarks, trade names, service
marks or logos, plans, specifications, maps, construction contracts,
instruments, insurance policies, fittings and fixtures of every kind, which is,
are or shall hereafter be located upon, attached, affixed to or used or useful,
either directly or indirectly, in connection with the complete and comfortable
use, occupancy and operation of the Real Property, Improvements or Appurtenances
as a commercial retail development (the "Existing Use"), or any other business,
enterprise or operation as may hereafter be conducted upon or with said Real
Property, Improvements or Appurtenances, including, without limitation, any and
all licenses, permits or franchises, used or required in connection with such
use, occupancy or operation as well as the proceeds thereof or therefrom
regardless of form, all security deposits and advance rentals under lease
agreements now or at any time hereafter covering or affecting any of the
Property (as hereinafter defined) and held by or for the benefit of Borrower,
all monetary deposits which Borrower has been required to give to any public or
private utility with respect to utility services furnished to the Real Property
or Improvements, all rents, issues and profits from leases of all or any part of
the Real Property or Improvements, all proceeds (including premium refunds) of
each policy of insurance relating to the Real Property or Improvements, all
proceeds from the taking of the Real Property or Improvements or any part
thereof or any interest therein or right or estate appurtenant thereto by
eminent domain or by purchase in lieu thereof, all amounts deposited in escrow
for the payment of ad valorem taxes, assessments, charges, ground rentals and/or
premiums for policies of insurance with respect to the Real Property or
Improvements, all proceeds and other amounts paid or owing to Borrower under or
pursuant to any and all contracts and bonds relating to the construction,
erection or renovation of the Real Property or Improvements, all oil, gas and
other hydrocarbons and other minerals owned by Borrower and produced from or
allocated to the Real Property and all products processed or obtained therefrom,
the proceeds thereof, and all accounts and general intangibles under which such
proceeds may arise, together with any sums of money that may now or at any time
hereafter become due and payable to Borrower by virtue of any and all royalties,
overriding royalties, bonuses, delay rentals and any other amount of any kind or
character arising under any and all present and future oil, gas and mining
leases covering the Real Property or any part thereof (collectively, the
"Fixtures and Personal Property," which term expressly excludes any toxic waste
or substance deemed hazardous under federal, regional, state or local laws,
codes, ordinances, statutes, rules, regulations, decisions or orders). Borrower
hereby expressly grants to Lender a present security interest in and a lien and
encumbrance upon the Fixtures and Personal Property.
Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Property and the grant of the foregoing security
interest which are defined in the Uniform Commercial Code of the State (the
"UCC") shall have the meanings assigned to them in Article 9 (or, absent
definition in Article 9, in any other Article) of the UCC, as those meanings may
be amended, revised or replaced from




--------------------------------------------------------------------------------





time to time. Notwithstanding the foregoing, the parties intend that the terms
used herein which are defined in the UCC have, at all times, the broadest and
most inclusive meanings possible. Accordingly, if the UCC shall in the future be
amended or held by a court to define any term used herein more broadly or
inclusively than the UCC in effect on the date of this Mortgage, then such term,
as used herein, shall be given such broadened meaning. If the UCC shall in the
future be amended or held by a court to define any term used herein more
narrowly, or less inclusively, than the UCC in effect on the date of this
Mortgage, such amendment or holding shall be disregarded in defining terms used
in this Mortgage.
The Real Property, Improvements, Appurtenances, Rents, Fixtures and Personal
Property and all other property of any kind described herein and in which
Borrower has granted Lender a security interest are hereinafter collectively
referred to as the "Property".
TO HAVE AND TO HOLD the foregoing Property and the rights hereby granted for its
use and benefit unto Lender and its successors and assigns in fee simple
forever.
Borrower hereby covenants and warrants with and to Lender that Borrower is
indefeasibly seized of the Property and has good right, full power and lawful
authority to convey and encumber all of the same as aforesaid; that Borrower
hereby fully warrants the title to the Property and will defend the same and the
validity and priority of the lien and encumbrance of this Mortgage against the
lawful claims of all persons whomsoever; and Borrower further warrants that the
Property is free and clear of all liens and encumbrances of any kind, nature or
description, save and except only (with respect to said Real Property,
Improvements and Appurtenances) for real property taxes for years subsequent to
2013 and those exceptions accepted by Lender as set forth in the title insurance
commitment or proforma policy issued to Lender precedent to the issuance of a
Loan Policy of Title Insurance insuring the first lien priority of this Mortgage
(the "Permitted Exceptions").
PROVIDED ALWAYS, however that if Borrower shall pay to Lender the Loan and if
Borrower shall duly, promptly and fully perform, discharge, execute, effect,
complete and comply with and abide by each and every one of the terms,
covenants, conditions and agreements of the Note, this Mortgage and all other
Loan Documents (except those that either survive repayment of the Loan or are no
longer of any force or effect by reason of repayment of the Loan), then this
Mortgage and the estates and interests hereby granted and created shall cease,
terminate and be null and void, and shall be discharged of record at the expense
of Borrower.
Borrower, for the benefit of Lender and its successors and assigns, does hereby
expressly covenant and agree as follows:
1.PAYMENT OF PRINCIPAL AND INTEREST. Borrower shall (i) pay the principal of the
Loan, together with all interest thereon, in accordance with the terms,
covenants and conditions of the Note, promptly at the times, at the place and in
the manner that said principal and interest shall become due, and (ii) shall
promptly and punctually pay all other sums required to be paid by Borrower
pursuant to the terms, covenants and conditions of the Note, this Mortgage, the
Assignment of Leases, Rents and Profits of even date herewith (the "Assignment")
and all other documents and instruments executed as further evidence of, as
additional security for or executed by Borrower in connection with the Loan
(collectively, the "Loan Documents").
2.PERFORMANCE OF OTHER OBLIGATIONS. Borrower shall (i) perform, comply with and
abide by each and every one of the terms, covenants, conditions and agreements
contained and set forth in the Note, this Mortgage and the other Loan Documents;
shall comply with all Laws (as hereinafter defined); (ii) perform all of its
obligations under any term, covenant, condition, restriction or agreement of
record




--------------------------------------------------------------------------------





affecting the Property; (iv) ensure that at all times the Property constitutes
one or more legal lots capable of being conveyed without violation of any
subdivision or platting laws, codes, ordinances, statutes, rules, regulations,
or other laws relating to the division, separation or subdivision of real
property; and (v) perform and comply with all terms and conditions of the
Easement Agreement and shall not amend, modify or allow the Easement Agreement
to terminate at any time during the term of the Loan, without Lender’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
3.PRESERVATION AND MAINTENANCE OF PROPERTY; ACCESSIBILITY; HAZARDOUS SUBSTANCES.
(a)    Borrower shall keep all Improvements now existing or hereafter erected on
the Real Property in good order and repair, only to be used for the Existing
Use, and shall not do or knowingly permit any direct intentional physical waste,
impairment or deterioration thereof or thereon; shall not alter, remove or
demolish any of the Improvements or any Fixtures and Personal Property attached
or appertaining thereto, without the prior written consent of Lender; shall not
initiate, join in or consent to any change in any private restrictive covenant,
zoning ordinance or other public or private restrictions limiting or defining
the uses which may be made of the Property or any part thereof; and shall not do
or permit any other act whereby the Property shall become less valuable, be used
for purposes contrary to applicable Law or be used in any manner which will
increase the premium for or result in a termination or cancellation of the
insurance policies hereinafter required to be kept and maintained on the
Property. In furtherance of, and not by way of limitation upon, the foregoing
covenant, Borrower shall effect such repairs as Lender may reasonably require,
and from time to time make all needful and proper replacements so that the
Improvements, Appurtenances, Fixtures and Personal Property will, at all times,
be in good condition, fit and proper for the respective purposes for which they
were originally erected or installed. In connection with the making of such
repairs, Borrower shall use contractors who are properly licensed, who carry
workers' compensation insurance and appropriate liability insurance, who
generally have a good reputation for completing their work in a neat, prompt and
workmanlike manner, and use only new or re-manufactured goods of a quality as
good or better than that originally used on the Property. As provided herein,
Borrower shall ensure that no liens are filed against the Property that relate
in any way to the repair work provided for herein.
(b)    Borrower at all times shall keep the Property and ground water of the
Property free of Hazardous Substances (as hereinafter defined) and any liens
arising in connection therewith. Borrower shall not and shall not knowingly
permit its tenants or any third party requiring the consent of Borrower to enter
the Property, to use, generate, manufacture, treat, store, release, threaten
release, transport on or over, emit or dispose of Hazardous Substances in, on,
over, under or about the Property, including the ground water of the Property,
in violation of any federal, regional, state or local law, code, ordinance,
statute, rule, regulation, decision or order currently in existence or hereafter
enacted or rendered, including, but not limited to, those enumerated in the
Indemnity Agreement of even date herewith executed by Borrower (the “Indemnity
Agreement”) (collectively, "Hazardous Substances Laws"). Borrower shall give
Lender prompt Written Notice (as hereinafter defined) of any claim by any
person, entity or governmental agency that a significant release or disposal of
Hazardous Substances has occurred in, on, over, under or about the Property,
including the ground water of the Property, in excess of those permitted by the
Hazardous Substances Laws, whether caused by Borrower, any tenant or any third
party. Borrower at its sole cost, shall promptly and thoroughly investigate any
suspected release of Hazardous Substances in, on, over, under or about the
Property, including the ground water of the Property. Borrower shall forthwith
remove, repair, remediate, clean up and/or detoxify any Hazardous Substances
found in, on, over, under or about the Property, or in the ground water of the
Property, to the extent such actions are required by any applicable Hazardous




--------------------------------------------------------------------------------





Substances Laws, and whether or not Borrower was responsible for the existence
of the Hazardous Substances in, on, over, under or about the Property or the
ground water of the Property. Hazardous Substances shall include, but not be
limited to, substances defined as "hazardous substances," "hazardous materials,"
or "toxic substances" under any Hazardous Substances Laws. In addition, Borrower
shall not incorporate any underground storage tanks into the Real Property
without the prior written consent of Lender, and shall ensure that all tanks
currently on the Real Property comply with current Hazardous Substances Laws and
underground storage tank regulations and are properly registered. In the event
that the Property is repaired, renovated or demolished in any manner that has
the potential to result in the generation, disturbance or disposal of any
Hazardous Substances, all such work shall be performed in compliance with Law by
contractors adequately insured and properly licensed in the State. A final
report demonstrating satisfactory completion of such work and the legal disposal
of any Hazardous Substances shall be provided to Lender by the contractor.
(c)    Borrower hereby agrees to indemnify and defend Lender and hold Lender
harmless from and against any and all losses, liabilities, damages, injuries,
actual out-of-pocket costs and expenses, fines, fees, suits, actions, debts,
obligations, and claims of any and every kind whatsoever, including Reasonable
Attorneys' Fees (collectively, "Losses") paid, incurred or suffered by, or
asserted against, Lender for, with respect to, or as a direct or indirect result
of the presence in, on, over, under or about, or the escape, seepage, leakage,
spillage, discharge, emission or release from the Property of any Hazardous
Substances (including, without limitation, any losses, liabilities, damages,
injuries, actual out-of-pocket costs and expenses or claims asserted or arising
under any Hazardous Substances Laws), regardless of the source of origination
and whether or not caused by, or within the control of, Borrower and including
strict liability. Notwithstanding the above, Borrower shall owe no obligation to
protect, defend, indemnify, release and hold harmless Lender as a result of
Losses resulting from any act, omission or negligence of Lender or any of its
affiliates, agents or contractors. Liability under this Section 3(c) and similar
provisions in this Mortgage and the other Loan Documents concerning Hazardous
Substances shall survive repayment of the Note and satisfaction of this Mortgage
unless, at the time release from liability is requested, Borrower provides
Lender with an updated environmental report prepared by the environmental
engineer that issued the environmental report to Lender in connection herewith,
or another environmental engineer reasonably acceptable to Lender demonstrating
that the Property is free of Hazardous Substances and is not or is no longer in
violation of any Hazardous Substances Laws. Borrower shall not be liable under
this indemnity if the Property becomes contaminated by Hazardous Substances
subsequent to a transfer of the Property by foreclosure or acceptance by Lender
of a deed in lieu of foreclosure, or subsequent to any transfer of ownership of
the Property that was approved or authorized by Lender in writing, or subsequent
to the appointment of a receiver who takes possession of the Property. The
burden of proof under this Section 3(c) with regard to establishing the date
upon which Hazardous Substances were placed, appeared or released in, on, over,
under or about the Property shall be upon Borrower.
Borrower at all times shall maintain the Property in full compliance with all
federal, state, county, regional or local laws, codes, ordinances, rules,
regulations, decisions and orders currently in existence or hereafter enacted or
rendered, governing accessibility for the disabled, including, but not limited
to: The Architectural Barriers Act of 1968, The Rehabilitation Act of 1973, The
Fair Housing Act of 1988, The Americans with Disabilities Act, and any other
applicable State statutes, laws or ordinances (collectively, the "Accessibility
Laws").
Borrower hereby agrees to indemnify and defend Lender and hold Lender harmless
from and against any and all Losses paid, incurred or suffered by, or asserted
against Lender for, with respect to, or as a direct or indirect result of the
non-compliance of the Property with the Accessibility Laws




--------------------------------------------------------------------------------





(including, without limitation, any and all costs incurred in order to cause the
Improvements to comply with Accessibility Laws), whether or not caused by, or
within the control of, Borrower and including strict liability. Notwithstanding
the foregoing, Borrower shall owe no obligation to protect, defend, indemnify,
release and hold harmless Lender as a result of Losses resulting from any act,
omission or negligence of Lender or any of its affiliates, agents or
contractors. Liability under this Section 3(c) and similar provisions in this
Mortgage and the other Loan Documents concerning Accessibility Laws shall
survive for twelve (12) months following repayment of the Note and satisfaction
of this Mortgage. Borrower shall not be liable under this Section 3(c) for
compliance with any Accessibility Laws that first become effective, or for any
violations of any Accessibility Laws resulting from alterations or improvements
to the Property that are performed (i) subsequent to a transfer of the Property
by foreclosure or acceptance of a deed in lieu of foreclosure, or (ii)
subsequent to any transfer that was approved or authorized by Lender in writing
or (iii) by a receiver but only to the extent such receiver received Lender’s
prior written consent. The burden of proof under this Section 3(c) with regard
to establishing the date upon which such non-compliance with any Accessibility
Laws occurred at the Property shall be upon Borrower.
(d)    Lender and/or its agents shall have the right and shall be permitted, but
shall not be required, at all reasonable times, upon reasonable advance notice,
to enter upon and inspect the Property to insure compliance with the foregoing
covenants, and any and all other terms, covenants, conditions and agreements set
forth in this Mortgage.
4.PAYMENT OF TAXES, ASSESSMENTS AND OTHER CHARGES. Borrower shall pay all taxes,
assessments and other similar charges as already levied or assessed, or that may
be hereafter levied or assessed, upon or against the Property, when the same
shall become due and payable according to Law, before delinquency and before any
interest or penalty shall attach thereto, and to deliver official receipts
evidencing the payment of the same to Lender not later than thirty (30) days
following the payment of the same. Borrower shall have the right to contest, in
good faith and in accordance with applicable Laws and procedures, the proposed
assessment of ad valorem taxes or special assessments by governmental
authorities having jurisdiction over the Property; provided, however, Borrower
shall give Written Notice of its intent to bring such an action to Lender. Any
such contest, however, shall not relieve Borrower of its obligation to pay all
taxes, assessments and similar charges in full as required by the first sentence
of this Section 4, and Lender may, in its sole discretion, require Borrower to
post a bond or other collateral satisfactory to Lender (and acceptable to the
title company insuring this Mortgage to insure over said lien, charge or
encumbrance) as a result of Borrower's act.
5.PAYMENT OF LIENS, CHARGES AND ENCUMBRANCES. Borrower shall promptly pay and
discharge from time to time when the same shall become due, all lawful claims
and demands of mechanics, materialmen, laborers, realtors, brokers and others
which if unpaid, might result in, or permit the creation of, a lien, charge or
encumbrance upon the Property or any part thereof, or on the Rents, arising
therefrom and, in general, to do or cause to be done everything necessary so
that the lien of this Mortgage shall be fully preserved, at the sole cost of
Borrower, without expense to Lender. Notwithstanding the foregoing, Borrower
shall have the right to contest, in good faith and in accordance with applicable
Laws and procedures, mechanics', materialmen's and other such liens filed
against the Property; provided, however, that Borrower shall give Written Notice
to Lender of its intent to bring such action and Lender may, in Lender's sole
discretion, require Borrower to post a bond or other collateral satisfactory to
Lender (and acceptable to the title company insuring this Mortgage) as a result
of Borrower's act.
6.PAYMENT OF JUNIOR ENCUMBRANCES. Borrower shall permit no default or
delinquency under any other lien, imposition, charge or encumbrance against the
Property, even though junior




--------------------------------------------------------------------------------





and inferior to the lien of this Mortgage; provided, however, the foregoing
shall not be construed to permit any such additional lien or encumbrance against
the Property, other than the Permitted Exceptions.
7.PAYMENT OF MORTGAGE TAXES. Borrower shall pay any and all taxes which may be
levied or assessed directly or indirectly upon the Note and/or this Mortgage
(except for income taxes payable by Lender) or the Loan, without regard to any
Law which may be hereafter enacted imposing payment of the whole or any part
thereof upon Lender, its successors or assigns. Upon violation of this covenant,
or upon the rendering by any court of competent jurisdiction of a decision that
such a covenant by Borrower is legally inoperative, or if any court of competent
jurisdiction shall render a decision that the rate of said tax when added to the
rate of interest provided for in the Note exceeds the then maximum rate of
interest allowed by Law, then, and in any such event, the debt hereby secured
shall, at the option of Lender, its successors or assigns, become immediately
due and payable within one hundred twenty (120) days after Lender provides
Written Notice to Borrower thereof, anything contained in this Mortgage or in
the Note notwithstanding, without the imposition of a Prepayment Premium (as
defined in the Note). The additional amounts which may become due and payable
hereunder shall become a part of the Loan secured by this Mortgage.
8.HAZARD INSURANCE.
(a)    Borrower shall continuously during the term of this Mortgage, keep the
Improvements, Appurtenances, and Fixtures and Personal Property, now or
hereafter existing, erected, installed and located in or upon the Real Property,
insured with all risk property damage (extended coverage all risk) insurance
against loss or damage resulting from fire, windstorm, flood, sinkhole,
earthquake, mine subsidence, certified acts of terrorism (provided, however,
Lender shall excuse Borrower from the obligation hereunder to maintain insurance
against acts of terrorism if in the future Borrower provides to Lender, evidence
reasonably satisfactory to Lender that terrorism insurance is (i) not available
at commercially reasonable rates, and (ii) not required by other lenders holding
mortgage loans on similar properties in the same geographic area as the Real
Estate), without a co-insurance provision, including, without limitation, such
other types and amounts of insurance with respect to the Property and the
operation thereof which are commonly maintained in the case of other properties
and buildings similar to the Property in nature, use, location, height and type
of construction, on such forms and with such deductibles as may be required by
Lender, from time to time, in order to protect its interests, all to the extent
generally required and with deductibles as are generally required with respect
to properties located in Cincinnati, Ohio similar to the Property, covering the
Property in the amount of the full replacement cost thereof (without taking into
account any depreciation), and covering all loss or abatement of rental or other
income, without a provision for co-insurance, in an amount equal to the
scheduled rental income (including base rent, expense reimbursements and other
income) from the Property for at least twelve (12) months, or if applicable,
business interruption insurance in an amount sufficient to pay debt service on
the Note, operating expenses, taxes, insurance and other required escrows for
the Property for a period of twelve (12) months, and covering loss by flood (if
at any time during the term of the Loan the Improvements are shown to lie wholly
or partially within a Special Flood Hazard Area as designated on the Department
of Housing and Urban Development's Maps, or any other flood prone area) in an
amount equal to the outstanding principal balance of the Loan or such other
amount as approved by Lender, and earthquake insurance with a deductible amount
of no more than ten percent (10%) of the policy amount, if the Property is
located within one-half (1/2) mile of an Alquist-Priolo Special Earthquake Study
Zone or if, in the reasonable judgment of Lender's inspecting architect, the
Property lies in an area of anticipated significant seismic activity, and
"Ordinance or Law Coverage" or "Enforcement" endorsements in amounts
satisfactory to Lender if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses or the
ability to rebuild the Improvements is restricted or prohibited,




--------------------------------------------------------------------------------





and comprehensive boiler and machinery insurance (without exclusion for
explosion), if applicable, in amounts as shall be reasonably required by Lender
and covering all boilers or other pressure vessels, machinery and equipment
located at or about the Property (including, without limitation, electrical
equipment, sprinkler systems, heating and air conditioning equipment,
refrigeration equipment and piping). All such insurance shall be underwritten
with a company or companies licensed to do business in the State, which is
acceptable to Lender, which company or companies shall have and maintain a
rating equivalent to at least A-:VIII as shown in the most recent Best's Key
Rating Guide. Borrower shall provide Lender evidence reasonably satisfactory to
Lender in Lender's sole discretion of commercial property insurance indicating
that Lender is the mortgagee and lender’s loss payee under such policy in regard
to the Property and showing the amount of coverage apportioned to the Property,
which coverage shall be in an amount sufficient to satisfy the requirements
hereof. Each such policy of insurance shall contain a noncontributing loss
payable clause in favor of and in a form acceptable to Lender, and shall provide
for not less than thirty (30) days prior Written Notice to Lender of any intent
to modify, non-renew, cancel or terminate the policy or policies, or the
expiration of such policies of insurance, or the exclusion of any individual
risk such as acts of terrorism. If the insurance required under this Section 8
or any portion thereof is maintained pursuant to a blanket policy, any such
blanket policy shall provide the same protection as would a separate policy
insuring only the Property and shall be in compliance with this subsection 8(a),
including compliance with the requirement that all carriers participating in
such blanket policy shall have and maintain a rating of at least A-:VIII.
Borrower shall furnish to Lender a copy of such endorsement and/or declaration
page showing the Property properly endorsed thereunder (or such other evidence
as may be agreed upon between Lender and Borrower under the terms of the Loan
Documents). Not later than the expiration dates of each policy required of
Borrower hereunder, Borrower will deliver to Lender evidence of renewal
accompanied by other evidence of payment and renewal satisfactory to Lender. In
the event of foreclosure of this Mortgage or other transfer of title to the
Property in extinguishment of the Loan, all right, title and interest of
Borrower in and to any rights to unearned premiums, and in and to insurance
proceeds then payable from any prior covered claims or events under any
insurance policies in force on or prior to the date of transfer, shall pass to
the purchaser or grantee.
(b)    In the event of loss by reason of hazards, casualties, contingencies and
perils for which insurance has been required by Lender hereunder, Borrower shall
give immediate notice thereof to Lender. Lender is hereby irrevocably appointed
attorney-in-fact coupled with an interest for Lender, at its option, to make
proof of loss and/or to file a claim thereunder if Borrower shall fail or refuse
to perform same within five (5) Business Days after Lender’s written request
therefor. Lender shall give prompt notice to Borrower of any exercise of such
power of attorney as provided in this Section along with copies of all proofs of
loss and/or to claims filed therewith. Each insurance company concerned is
hereby notified, authorized and directed to make payment for any such loss that
exceeds five percent (5%) of the original principal amount of the Note directly
to Lender, instead of to Borrower and Lender jointly, and, in the event that
Borrower fails to do so, Borrower hereby authorizes Lender to adjust and
compromise any losses for which insurance proceeds are payable under any of the
aforesaid insurance policies and, after deducting the costs of collection, to
apply the proceeds of such insurance, at its option either: (i) to the
restoration or repair of the insured Improvements, Appurtenances, and Fixtures
and Personal Property, provided that, in the reasonable opinion of Lender, such
restoration or repair is reasonably practical and, provided further, that, in
the reasonable opinion of Lender, either: (1) the insurance proceeds so
collected are sufficient to cover the cost of such restoration or repair of the
damage or destruction with respect to which such proceeds were paid, or (2) the
insurance proceeds so collected are not sufficient alone to cover the cost of
such restoration or repair but are sufficient therefor when taken together with
funds provided and made available by Borrower from other sources, in which event
Lender shall make such insurance proceeds available




--------------------------------------------------------------------------------





to Borrower for the purpose of effecting such restoration or repair, but Lender
shall not be obligated to see to the proper application of such insurance
proceeds nor shall the amount of funds so released or used be deemed to be
payment of or on account of the Loan; or (ii) to the reduction of the Loan,
notwithstanding the fact that the amount owing thereon may not then be due and
payable or that said Loan is otherwise adequately secured, in which event such
proceeds shall be applied at par, without any Prepayment Premium, against the
Loan and the monthly payments due on account of such Loan shall be reduced
accordingly as calculated by Lender in good faith. None of such actions taken by
Lender shall be deemed to be or result in a waiver or impairment of any equity,
lien or right of Lender under and by virtue of this Mortgage, nor will the
application of such insurance proceeds to the reduction of the Loan serve to
cure any default in the payment thereof. In the event of foreclosure of this
Mortgage or other transfer of title to the Property in extinguishment of the
Loan, all right, title and interest of Borrower in and to any rights to unearned
premiums and in and to insurance proceeds then payable from any prior covered
claims or events under any insurance policies in force on or prior to the date
of transfer, shall pass to the purchaser or grantee.
(c)    In case of Borrower's failure to keep the Property properly insured as
required herein, Lender, its successors or assigns, may, at its option (but
shall not be required to), acquire such insurance as required herein at
Borrower's sole expense.
(d)    Notwithstanding any of the foregoing provisions of this Section 8 to the
contrary (but subject to the last paragraph of this Section 8), in the event of
loss or damage to the Property by fire or other casualty covered by insurance
maintained by Borrower, including without limitation, insurance that has been
required by Lender and provided by Borrower, and the amount of such loss or
damage does not exceed forty percent (40%) of the original principal amount of
the Note, Lender hereby agrees to allow the proceeds of insurance to be used for
the restoration of the Property and to release such insurance proceeds to
Borrower as such restoration progresses, subject to the following conditions:
(i)    No Event of Default has occurred and is continuing under any of the terms
of this Mortgage, the Note, the other Loan Documents;
(ii)    Making reasonable assumptions as re-leasing any vacant space, the
Improvements are expected to be at least eighty percent (80%) leased after
restoration of the Property;
(iii)    The plans and specifications for the restoration of the Property shall
have been approved in writing by Lender in advance, which approval shall not be
unreasonably withheld, conditioned or delayed; provided, however, that Lender
may waive this requirement if no material changes are made from the original
plans and specifications for the Improvements;
(iv)    At all times during such restoration, Borrower has deposited with Lender
funds which, when added to the insurance proceeds received by Lender, are
sufficient to complete the restoration of the Property in accordance with the
approved plans and specifications, and all applicable building codes, zoning
ordinances, regulations and Accessibility Laws after accounting for any
permissible non-conforming uses, and the funds on deposit with Lender are
sufficient to complete the restoration of the Property as certified to Lender by
Lender's inspecting architect/engineer;
(v)    Borrower provides suitable builders' all risk insurance in such amounts,
with such deductibles and upon such other terms and conditions as are reasonably
acceptable to




--------------------------------------------------------------------------------





Lender, together with all necessary licenses and permits for such restoration in
form and amount reasonably acceptable to Lender;
(vi)    The property insurer under such policies of fire or other casualty
insurance does not assert any valid defenses to, withholds or restricts payment
under Borrower’s property insurance;
(vii)    Lender shall, upon the completion of such restoration of the Property,
deliver any surplus insurance proceeds remaining after the completion of such
restoration to Borrower;
(viii)    The insurance proceeds and any other funds held by Lender shall be
disbursed by Lender no more often than once per month and in not more than seven
(7) increments of not less than $50,000 each, except the final disbursement
which may be in an amount less than $50,000;
(ix)    Lender's obligation to make any such disbursement shall be conditioned
upon Lender's receipt of written certification from Lender's inspecting
architect/engineer (whose fees shall be reimbursed to Lender by Borrower) that
all construction and work for which such disbursement is requested has been
completed in accordance with the approved plans and specifications and in
accordance with all applicable building codes, zoning ordinances and all other
Laws (after accounting for any permissible non-conforming uses) and, further,
that Borrower has deposited with Lender sufficient funds to complete such
restoration in accordance with Section (8)(d)(iv); and
(x)    Lender shall be entitled to require and to impose such other reasonable
conditions to the release of such funds as would be customarily required and
imposed by institutional mortgage lenders or that are otherwise commercially
reasonable construction-type loan disbursement requirements.
Notwithstanding the foregoing, in the event of loss or damage to the Property by
fire or other casualty for which insurance has been required by Lender and
provided by Borrower, and the amount of such loss or damage does not exceed five
percent (5%) of the original principal amount of the Note, then Lender shall
allow such insurance proceeds to be released to Borrower to be used for the
restoration of the Property, with any excess of such proceeds to be released to
Borrower upon completion of such restoration.
9.LIABILITY INSURANCE. Borrower shall carry and maintain such commercial general
liability insurance in an adequate amount as may from time to time be required
by Lender in order to protect its interest, all to the extent generally
required, and with deductibles as are generally required with respect to
properties similar to the Property which are located in Cincinnati, Ohio, taking
into consideration the type of property being insured and the corresponding
liability exposure, on forms, with deductibles, in amounts and with such company
or companies licensed to do business in the State and as may be acceptable to
Lender. All such commercial general liability insurance shall be underwritten
with a company or companies which have and maintain a rating equivalent to at
least A-:VIII as shown in the most recent Best's Key Rating Guide. The original
policy or policies and all renewals thereof are hereby assigned to Lender as
additional security for the Loan. Borrower shall provide Lender evidence of
liability insurance and an additional insured endorsement for general liability
insurance. Such policy or policies of insurance shall name Lender as an
additional insured and shall provide for not less than thirty (30) days prior
Written Notice to Lender of any intent to modify, cancel, non-renew or terminate
the policy or policies or the expiration of such policy or policies of
insurance, or the exclusion of any individual risk such as acts of terrorism.
Not later than the expiration dates of each policy or policies required of
Borrower hereunder, Borrower will deliver to Lender




--------------------------------------------------------------------------------





evidence of renewal accompanied by other evidence of payment and renewal
satisfactory to Lender. In the event of foreclosure of this Mortgage or other
transfer of title to the Property in extinguishment of the Loan, all right,
title and interest of Borrower in and to any rights to unearned premiums, and in
and to insurance proceeds then payable from any prior covered claims or events
under any insurance policies in force on or prior to the date of transfer, shall
pass to the purchaser or grantee. In case of Borrower's failure to keep the
Property properly insured as required herein, Lender, its successors or assigns,
may, at its option (but shall not be required to), acquire such insurance as
required herein at Borrower's sole expense.
10.COMPLIANCE WITH LAWS.
(a)    Borrower shall observe, abide by and comply in all material respects with
all federal, regional, state and local laws, codes, ordinances, statutes, rules,
regulations, decisions, orders, requirements or decrees relating to the Property
enacted, promulgated or issued by any federal, state, county or local
governmental or quasi-governmental authority or any agency or subdivision
thereof having jurisdiction over Borrower or the Property, which now or
hereafter affect Borrower or the Property, including Hazardous Substances Laws
and Accessibility Laws (collectively, the "Laws"), and to observe and comply
with all conditions and requirements necessary to preserve and extend any and
all rights, licenses, permits (including, but not limited to, zoning, variances,
special exceptions and nonconforming uses), privileges, franchises and
concessions which are applicable to the Property, or which have been granted to
or contracted for by Borrower in connection with any existing, presently
contemplated or future uses of the Property.
(b)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Mortgage and the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under the Employee Retirement Income Security Act of
1974, as amended ("ERISA"). Borrower shall deliver to Lender such certifications
or other evidence from time to time throughout the term of this Mortgage, as
requested by Lender in its sole discretion, that (i) Borrower is not an
"employee benefit plan" as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a "governmental plan" within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to state statutes regulating investments
and fiduciary obligations with respect to governmental plans; and (iii) one or
more of the following circumstances is true:
(1)    Equity interests in Borrower are publicly offered securities within the
meaning of 29 C.F.R. § 2510.3-101(b)(2);
(2)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by "benefit plan investors" within the meaning of
29 C.F.R. § 2510.3-101(f)(2); or
(3)    Borrower qualifies as an "operating company" or a "real estate operating
company" within the meaning of 29 C.F.R. § 2510.3-101(c) or (e) or an investment
company registered under The Investment Company Act of 1940.
11.MAINTENANCE OF PERMITS. Borrower shall obtain, keep and constantly maintain
in full force and effect during the entire term of this Mortgage, all
certificates, licenses and permits necessary to keep the Property operating for
the Existing Use and, except as specifically provided for in this Mortgage,
shall not assign, transfer or in any manner change such certificates, licenses
or permits without first receiving the written consent of Lender.




--------------------------------------------------------------------------------





12.OBLIGATIONS OF BORROWER AS LESSOR.
(a)    Borrower shall use commercially reasonable efforts to timely fulfill and
perform every obligation, condition and covenant of Borrower (as the landlord)
contained in any and every lease, license or other occupancy agreement of or
affecting the Property or any part thereof (the "Occupancy Leases") and shall
use commercially reasonable efforts to timely enforce every obligation,
condition and covenant of each tenant in any and every Occupancy Lease, and
shall not amend, modify, alter, waive, cancel, surrender or terminate any such
Occupancy Leases or any part thereof or rights thereunder, without the prior
written consent of Lender which consent shall not be unreasonably withheld,
conditioned or delayed (but such consent shall not be required for such action
as to any Occupancy Lease that is not with a Major Tenant (as hereafter
defined)) provided such action is in the ordinary course of business of owning
and operating the Property in a prudent and business-like manner and at market
rents and on market terms for similar property the ("Prudent Market Standard")
or is expressly permitted under the terms of any Occupancy Lease, nor collect
for more than thirty (30) days in advance of the date due any Rents that may be
collectible under any such Occupancy Leases and, except as provided for in this
Mortgage, shall not assign any such Occupancy Lease(s) or any such Rents
relating thereto, to any party other than Lender, without the prior written
consent of Lender. Borrower will notify Lender in writing of any default notice
provided by Borrower under any Occupancy Lease with a Major Tenant. In the event
of default (beyond any applicable notice and cure periods) under any such
Occupancy Lease by reason of failure of Borrower to keep or perform one or more
of the covenants, agreements or conditions thereof, Lender is hereby authorized
and empowered, and may, at its sole option, remedy, remove or cure any such
default, and further, Lender may, at its sole option and in its sole discretion
but without obligation to do so, pay any sum of money deemed necessary by Lender
for the performance of said covenants, agreements and conditions, or for the
curing or removal of any such default, and incur all expenses and obligations
which Lender may consider necessary or reasonable in connection therewith, and
Borrower shall repay within ten (10) business days following demand all such
sums so paid or advanced by Lender together with interest thereon from the due
date until paid at the lesser of either: (i) the highest rate of interest then
allowed by the Laws of the State, or, if controlling, the Laws of the United
States, or (ii) the then applicable interest rate of the Note plus five hundred
(500) basis points per annum; all of such sums, if unpaid, shall be added to and
become part of the Loan.
(b)    All such Occupancy Leases hereafter made shall be subject to the review,
comment and approval of Lender and, unless otherwise approved by Lender, which
approval shall not be unreasonably withheld, conditioned or delayed: (i) shall
be at competitive market rental rates then prevailing in the geographic area for
projects used for the Existing Use comparable to the Property; (ii) shall have
lease terms of not less than three (3) years; and (iii) at Lender's option,
shall be superior or subordinate in all respects to the lien of this Mortgage.
Notwithstanding the foregoing, Lender shall not require approval in advance of
any Occupancy Leases not with a Major Tenant which either substantially conforms
to Borrower's Form Lease (as hereinafter defined) as approved by Lender and in
accordance with the Prudent Market Standard, subject to commercially reasonable
changes made during the course of negotiation of such Occupancy Lease, or is
with a national tenant and is on the lease form of such national tenant.
Provided that no Event of Default is continuing, if (i) Borrower provides Lender
with a written request for approval of a proposed Occupancy Lease or a proposed
renewal, extension or modification of an existing Occupancy Lease, and (ii)
Lender fails to approve or disapprove the request in writing delivered to
Borrower within ten (10) business days after receipt by Lender, provided that
such request is sent certified mail or other overnight carrier labeled with the
following statement: “TIME SENSITIVE RESPONSE REQUIRED WITHIN TEN (10) BUSINESS
DAYS OF ACTUAL RECEIPT”, then the proposed Occupancy Lease or proposed renewal,
extension




--------------------------------------------------------------------------------





or modification of an existing Occupancy Lease shall be deemed approved by
Lender, and Borrower shall be entitled to enter into such proposed Occupancy
Lease or proposed renewal, extension or modification of an existing Occupancy
Lease. If requested by Borrower, Lender will grant conditional approvals of
proposed Occupancy Leases or proposed renewals, extensions or modifications of
existing Occupancy Leases, at any stage of the leasing process, from initial
“term sheet” through negotiated lease drafts, provided that Lender shall retain
the right to disapprove any modifications or changes to any proposed Occupancy
Lease or proposed renewals, extensions or modifications of existing Occupancy
Leases made subsequent to Lender’s approval.
(c)    Lender has approved a form of Occupancy Lease to be used by Borrower in
connection with the Property (the "Form Lease"). Borrower shall not, without the
prior written consent of Lender, which approval shall not be unreasonably
withheld, conditioned or delayed, amend, modify or alter the Form Lease and
Borrower shall reimburse Lender any of its actual and reasonable out-of-pocket
costs and expenses, including Reasonable Attorneys' Fees, for the review of any
proposed revisions to the Form Lease, or for the review of proposed Occupancy
Leases, any extensions, modifications and amendments to Occupancy Leases and any
subordination, non-disturbance and attornment agreements, and estoppels not on
Lender's form. To the extent Borrower’s approval is required under any Occupancy
Lease with a Major Tenant, Borrower shall not, without the prior written consent
of Lender, permit an assignment or sublease of any such Occupancy Lease.
Borrower shall not, without the prior written consent of Lender, request or
consent to the subordination of any Occupancy Lease to any lien subordinate to
this Mortgage. Borrower shall furnish Lender with copies of all executed
Occupancy Leases of all or any part of the Property now existing or hereafter
made, and Borrower shall assign to Lender (which assignment shall be in form and
content acceptable to Lender), as additional security for the Note and the Loan,
all Occupancy Leases now existing or hereafter made for all or any part of the
Property. Additionally, if any Occupancy Lease contains a provision allowing the
tenant to terminate its lease upon payment of a lease termination fee, Borrower
agrees that all such sums shall constitute Rent, and shall be paid to Lender in
accordance with the terms of the Assignment.
(d)    Notwithstanding the foregoing approval by Lender of Borrower's Form
Lease, Lender hereby specifically reserves the right to approve, which approval
shall not be unreasonably withheld, conditioned or delayed, all prospective
tenants under all Occupancy Leases hereafter proposed to be made if: (i) the net
rentable area to be occupied thereunder, including expansion options which have
been exercised, exceeds 20,000 square feet of the net leasable area of each of
the buildings comprising the Improvements; (ii) the primary lease term,
excluding renewal options, exceeds ten (10) years; (iii) the tenant is a related
entity or affiliate of Borrower; or (iv) it is an Occupancy Lease that is to be
used to satisfy the release of escrow funds or for other rental achievement
purposes (the tenants under such leases being herein referred to as "Major
Tenants"). As of the date hereof, the following entities are deemed to be Major
Tenants: Stein Mart, Inc., a Florida corporation, Nordstrom, Inc., a Washington
corporation, HomeGoods, Inc., a Delaware corporation, The TJX Companies, Inc., a
Delaware corporation, and Booksellers Enterprises, LLC, a Kentucky limited
liability company. Borrower shall notify Lender in writing of all prospective
Major Tenants, and, to the extent in Borrower’s possession, shall deliver to
Lender a copy of any prospective Major Tenant's current financial statement. The
financial statement delivered to Lender hereunder shall be certified by Borrower
as a true and correct copy of the financial statement received by Borrower from
such tenant.
(e)    In no event shall Borrower exercise any right to relocate any lessee
outside the Property pursuant to any right set forth in an Occupancy Lease
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.




--------------------------------------------------------------------------------





13.MAINTENANCE OF PARKING & ACCESS PROHIBITION AGAINST ALTERATION; SEPARATE TAX
LOT.
(a)    Borrower shall construct, keep and constantly maintain, as the case may
be, all curbs, drives, parking areas and the number of parking spaces heretofore
approved by Lender, or heretofore or hereafter required by any Laws or any
governmental body, agency or authority having jurisdiction over Borrower or the
Property, and as required by the terms of the Occupancy Leases, and subject to
the provisions of Section 38 hereof, shall not alter, erect, build or construct
upon any portion of the Property, any building, structure or improvement of any
kind whatsoever, the erection, building or construction of which has not been
previously approved by Lender in writing, which approval shall not be
unreasonably withheld, conditioned or delayed; provided however, that Borrower
shall be permitted to make non-structural alterations and tenant improvements to
the extent required by the terms of Occupancy Leases.
(b)    Borrower shall cause the Property to remain separately assessed for real
estate tax purposes as a separate tax lot or lots.


14.EXECUTION OF ADDITIONAL DOCUMENTS. Borrower shall do, make, execute,
acknowledge, witness and deliver all deeds, conveyances, mortgages, deeds of
trust, assignments, estoppel certificates, subordination non-disturbance and
attornments, notices of assignments, transfers, assurances, security agreements,
financing statements and renewals thereof, and all other instruments or other
acts necessary, as Lender shall from time to time reasonably require for the
purpose of better assuring, conveying, assigning, transferring, securing and
confirming unto Lender the Property and rights hereby encumbered, created,
conveyed, assigned or intended now or hereafter so to be encumbered, created,
conveyed or assigned, or which Borrower may now be or may hereafter become bound
to encumber, create, convey or assign to Lender, or for the purpose of carrying
out the intention or facilitating the performance of the terms of this Mortgage,
or for filing, registering or recording this Mortgage, and to pay all filing,
registration or recording fees and all taxes, costs and other expenses,
including Reasonable Attorneys' Fees, incident to the preparation, execution,
acknowledgment, delivery and recordation of any of the same; provided, however,
that no such further assurance increases Borrower’s obligations or liabilities
under the Loan Documents or decreases Borrower’s rights under the Loan
Documents. By signing this Mortgage, Borrower authorizes Lender to file such
financing statements, with or without the signature of Borrower, as Lender may
elect, as may be necessary or desirable to perfect the lien of Lender's security
interest in the Fixtures and Personal Property. Without limiting any other
provision herein, Borrower hereby authorizes Lender to file one or more
financing statements and any renewal or continuation statements thereof,
describing the Property and the proceeds of the Property, including, without
limitation, a financing statement covering "all assets of Borrower all proceeds
therefrom, and all rights and privileges with respect thereto." Borrower further
authorizes Lender to file, with or without any additional signature from
Borrower, as Lender may elect, such amendments and continuation statements as
Lender may deem necessary or desirable from time to time to perfect or continue
the lien of Lender's security interest in the Fixtures and Personal Property.
Borrower hereby ratifies any financing statements that may have been filed by
Lender in advance of the date hereof to perfect Lender's security interest in
the Fixtures and Personal Property.
15.AFTER-ACQUIRED PROPERTY SECURED. Borrower shall subject to the lien of this
Mortgage all right, title and interest of Borrower in and to all extensions,
improvements, betterments, renewals, substitutions and replacements of, and all
additions and appurtenances to, the Property hereinabove described, hereafter
acquired by or released to Borrower, or constructed, assembled or placed by
Borrower on the Real Property, and all conversions of the security constituted
thereby, immediately upon such acquisition, release,




--------------------------------------------------------------------------------





construction, assembling, placement or conversion, as the case may be, and in
each such case, without any further mortgage, deed of trust, encumbrance,
conveyance, assignment or other act by Borrower, as fully, completely and with
the same effect as though now owned by Borrower and specifically described
herein, but at any and all times, Borrower will execute and deliver to Lender
any and all such further assurances, mortgages, deeds of trust, conveyances,
security agreements, financing statements or assignments thereof or security
interests therein as Lender may reasonably require for the purpose of expressly
and specifically subjecting the same to the lien of this Mortgage; provided,
however, that no such further assurance increases Borrower’s obligations or
liabilities under the Loan Documents or decreases Borrower’s rights under the
Loan Documents.
16.PAYMENTS BY LENDER ON BEHALF OF BORROWER. Unless being contested by Borrower
in good faith, in accordance with applicable Laws after prior Written Notice to
Lender, Borrower shall make payment of any taxes, assessments or public charges
on or with respect to the Property before the same shall become delinquent and
shall make payment of any insurance premiums or other charges, impositions, or
liens herein or elsewhere required to be paid by Borrower as they become due
and, if Borrower shall fail so to do, then Lender, at its sole option, but
without obligation to do so, may make payment or payments of the same and also
may redeem the Property from tax sale without any obligation to inquire into the
validity of such taxes, assessments, tax sales, charges, impositions or liens.
In the case of any such payment by Lender, Borrower agrees to reimburse Lender,
within ten (10) business days following demand therefor, the amount of such
payment and of any fees and expenses attendant in making the same, together with
interest thereon from the due date until paid at the lesser of either: (a) the
highest rate of interest then allowed by the Laws of the State or, if
controlling and not in violation of the Laws of the State, the Laws of the
United States, or (b) the then applicable interest rate of the Note plus five
hundred (500) basis points per annum; and until paid such amounts and interest
shall be added to and become part of the Loan to the same extent that this
Mortgage secures the repayment of the Loan. Borrower's failure to reimburse
Lender within fifteen (15) days of receiving Lender's demand shall be a Monetary
Default (as hereinafter defined) and subject to the terms of Section 23 hereof.
In making payments authorized by the provisions of this Section 16, Lender may
do so whenever, in Lender's sole judgment and discretion, such advance or
advances are necessary or desirable to protect the full security intended to be
afforded by this Mortgage. Neither the right nor the exercise of the rights
herein granted to Lender to make any such payments as aforesaid shall preclude
Lender from exercising its option to cause the Loan to become immediately due
and payable by reason of an Event of Default arising out of Borrower's failure
to make such payments as hereinabove required.
17.FUNDS HELD BY LENDER FOR TAXES, ASSESSMENTS, INSURANCE PREMIUMS, AND OTHER
CHARGES. In order to more fully protect the security of this Mortgage, Borrower
shall deposit with Lender, together with and in addition to each monthly payment
due on account of the Loan, an amount equal to one-twelfth (1/12) of the annual
total of such taxes, assessments, insurance premiums and other charges (all as
estimated by Lender in its sole discretion) so that, at least thirty (30) days
prior to the due date thereof, Lender shall be able to pay the next installment
of taxes and assessments due and one (1) full years worth of insurance premiums
and other charges as the same shall become due. Lender may hold the sums so
deposited without paying interest, commingle same with its general funds and/or
apply the same to the payment of said taxes, assessments, insurance premiums or
other charges as they become due and payable. If at any time the funds so held
by Lender are insufficient to pay such taxes, assessments, insurance premiums or
other charges as they become due and payable, Borrower shall immediately, upon
Written Notice and demand by Lender, deposit with Lender the amount of such
deficiency. The failure on the part of Borrower to do so shall entitle Lender,
at Lender's sole option, to make such payments in accordance with the rights and
pursuant to the conditions elsewhere provided in this Mortgage. Whenever any
Event of Default exists under this Mortgage, Lender may, at Lender's sole option
but without an obligation so to do, apply any funds so held by Lender pursuant
to this Section 17 toward the payment of the Loan, notwithstanding the fact that




--------------------------------------------------------------------------------





the amount owing thereon may not then be due and payable or that the Loan may
otherwise be adequately secured, in such order and manner of application as
Lender may elect.
18.CONDEMNATION; EMINENT DOMAIN. All claims and rights of action for, and all
awards and other compensation heretofore or hereafter made to Borrower and all
subsequent owners of the Property in any taking by eminent domain, recovery for
inverse condemnation or by deed in lieu thereof, whether permanent or temporary,
of all or any part of the Property or any easement or any appurtenance thereto,
including severance and consequential damages and change in grade of any way,
street, avenue, road, alley, passage or public place, are hereby assigned to
Lender. Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, and authorizes, directs and empowers Lender, at the
option of Lender as said attorney-in-fact, on behalf of Borrower, its successors
and assigns, to adjust or compromise the claim for any such award, and alone to
collect and receive the proceeds thereof, to give proper receipts and
acquittances therefor if Borrower shall fail or refuse to perform same within
five (5) Business Days after Lender’s written request therefor. Lender shall
give prompt notice to Borrower of any exercise of such power of attorney as
provided in this Section along with copies of all claims filed or receipts or
acquittances provided therewith. After deducting any expenses of collection, at
Lender's sole discretion and option either:
(a)    hold said proceeds without any allowance of interest, and make the same
available for restoration or rebuilding of the Improvements. In the event that
Lender elects to make said proceeds available to reimburse Borrower for the cost
of the restoration or rebuilding of the Improvements on the Real Property, such
proceeds shall be made available in the manner and under the same conditions as
required under Section 8 hereof with respect to a casualty restoration. If the
proceeds are made available by Lender to reimburse Borrower for the cost of said
restoration or rebuilding, any surplus which may remain out of said award after
payment of such cost of restoration or rebuilding shall be applied on account of
the Loan at par, without any Prepayment Premium, notwithstanding the fact that
the amount owing thereon may not then be due and payable or that the Loan may
otherwise be adequately secured; or
(b)    in the event there would be no material adverse change in the value of
the Property, once restored, as a result of such condemnation or taking by
eminent domain, as reasonably determined by Lender, release such proceeds to
Borrower for restoration of the Property subject to the same conditions as
required under Section 8 hereof.
Borrower further covenants and agrees to give Lender immediate notice of the
actual or threatened commencement of any proceedings under eminent domain after
Borrower obtains knowledge thereof and to deliver to Lender copies of any and
all papers served in connection with any such proceedings. Borrower further
covenants and agrees to make, execute and deliver to Lender, at any time or
times, upon request, free, clear and discharged of any encumbrance of any kind
whatsoever, any and all further assignments and/or other instruments reasonably
deemed necessary by Lender for the purpose of validly and sufficiently assigning
all such awards and other compensation heretofore or hereafter made to Lender
(including the assignment of any award from the United States government at any
time after the allowance of the claim therefor, the ascertainment of the amount
thereof and the issuance of the warrant for payment thereof).
It shall be an Event of Default hereunder if either: (i) any part of any of the
Improvements situated on the Real Property shall be condemned by any
governmental authority having jurisdiction; (ii) a portion of the Real Property
shall be condemned such that the remaining Property is in violation of
applicable parking, zoning, platting, or other Laws (unless legal
nonconforming); or (iii) any condemnation results in a loss greater than forty
percent (40%) of the original principal amount of




--------------------------------------------------------------------------------





the Loan, then in each case, Lender shall be entitled to exercise any or all
remedies provided or referenced in this Mortgage or the other Loan Documents,
including the right to apply the condemnation proceeds to the full principal
balance of the Note at par, without any Prepayment Premium, and the right to
accelerate the maturity date of the Note and require payment in full without the
imposition of a Prepayment Premium within one hundred twenty (120) days of
Lender’s Written Notice to Borrower. Notwithstanding the foregoing, provided
that no other Event of Default is then continuing under the Loan Documents, the
then outstanding principal balance due under the Note shall not bear interest at
the Default Rate (as defined in the Note) during such one hundred twenty (120)
day period.
Notwithstanding the foregoing, in the event of loss to the Property as a result
of condemnation and the amount of such loss does not exceed five percent (5%) of
the original principal amount of the Note, then Lender shall allow the
condemnation award applicable to such loss to be released to Borrower to be used
for the restoration of the Property, with any excess of such award to be
retained by Borrower upon completion of such restoration.


19.COSTS OF COLLECTION. In the event that the Note is placed in the hands of an
attorney for collection, or in the event that Lender shall become a party either
as plaintiff or as defendant in any action, suit, appeal or legal proceeding
(including, without limitation, foreclosure, condemnation, bankruptcy,
administrative proceedings or any proceeding wherein proof of claim is by law
required to be filed), hearing, motion or application before any court or
administrative body in relation to the Property or the lien and security
interest granted or created hereby or herein, or for the recovery or protection
of the Loan or the Property, or for the foreclosure of this Mortgage, or for the
enforcement of the terms and conditions of the Loan Documents, Borrower shall
indemnify, save, defend and hold Lender harmless from and against any and all
Losses incurred by Lender on account thereof and Borrower shall repay within ten
(10) business days following demand, all such Losses, together with interest
thereon from the due date until paid at the lesser of either (a) the highest
rate of interest then allowed by the Laws of the State or, if controlling and
not in violation of the Laws of the State, the Laws of the United States, or
(b) the then applicable rate of interest of the Note plus five hundred (500)
basis points per annum; all of which sums, if unpaid, shall be added to and
become a part of the Loan.
20.DEFAULT RATE. Any sums not paid when due, whether maturing by lapse of time
or by reason of acceleration under the provisions of the Note, this Mortgage or
any of the other Loan Documents, and whether principal, interest or money owing
for advancements pursuant to the terms of this Mortgage or any other Loan
Document, shall bear interest following the expiration of any cure period until
paid at the lesser of either (a) the highest rate of interest then allowed by
the Laws of the State or, if controlling and not in violation of the Laws of the
State, the Laws of the United States, or (b) the then applicable rate of
interest of the Note plus five hundred (500) basis points per annum; all of
which sums shall be added to and become a part of the Loan.
21.SAVINGS CLAUSE. Notwithstanding any provisions in the Note or in this
Mortgage to the contrary, the total liability for payments in the nature of
interest, including, but not limited to, Prepayment Premiums, default interest
and late payment charges, shall not exceed the limits imposed by the Laws of the
State or, if controlling and not in violation of the Laws of the State, the Laws
of the United States, relating to maximum allowable charges of interest. Lender
shall not be entitled to receive, collect or apply, as interest on the Loan, any
amount in excess of the maximum lawful rate of interest permitted to be charged
by any Laws. In the event Lender ever receives, collects or applies as interest
any such excess, such amount which would be excessive interest shall be applied
to reduce the unpaid principal balance of the Loan evidenced




--------------------------------------------------------------------------------





by the Note. If the unpaid principal balance of such Loan has been paid in full,
any remaining excess shall be forthwith returned to Borrower.
22.BANKRUPTCY, REORGANIZATION OR ASSIGNMENT. It shall be an Event of Default
hereunder if Borrower or any of its respective general partners or managing
members shall: (a) elect to dissolve or liquidate its business organization or
wind up its business affairs without receiving the prior written approval of
Lender; (b) consent to the appointment of a receiver, trustee or liquidator of
all or a substantial part of its assets; (c) be adjudicated as bankrupt or
insolvent, or file a voluntary petition in bankruptcy, or admit in writing its
inability to pay its debts as they become due; (d) make a general assignment for
the benefit of creditors; (e) file a petition under or take advantage of any
insolvency law; (f) file an answer admitting the material allegations of a
petition filed against Borrower in any bankruptcy, reorganization or insolvency
proceeding or petition or request for the appointment of a receiver, or fail to
cause the dismissal of such petition within ninety (90) days after the filing of
said petition; (g) take action for the purpose of effecting any of the
foregoing; or (h) if any order, judgment or decree shall be entered upon an
application of a creditor of Borrower by a court of competent jurisdiction
approving a petition seeking appointment of a receiver or trustee of all or a
substantial part of such party's assets and such order, judgment or decree shall
continue unstayed and in effect for a period of ninety (90) days.
23.TIME IS OF THE ESSENCE; MONETARY AND NON-MONETARY DEFAULTS. It is understood
by Borrower that time is of the essence hereof in connection with all
obligations of Borrower herein and any of the other Loan Documents.
During the continuance of an Event of Default, Lender, at its sole option, may
declare the Loan, as well as all other monies secured or evidenced hereby or by
any of the other Loan Documents, including, without limitation, all Prepayment
Premiums (to the extent permitted by the Laws of the State) and late payment
charges, to be in default and forthwith due and payable. As used herein, the
term "Event of Default" shall mean:
(a)    Borrower's failure to pay any monthly installment of the Note, whether of
principal or interest, or both, or in the payment of any other sums of money
referred to herein or in the Note or in any of the other Loan Documents,
promptly and fully when the same shall be due, without notice or demand from
Lender to Borrower in regard to such Monetary Default, Lender having given
Borrower Written Notice of such Monetary Default and (i) a five (5) day period
after the date of such Written Notice within which to cure a Monetary Default
related to any monthly payment of debt service and (ii) a ten (10) day period
after the date of such Written Notice within which to cure any other Monetary
Default; provided, however, that Borrower shall not be entitled to any Written
Notice or any cure period more than one (1) time per Loan Year (as defined in
the Note), the second such Monetary Default in such Loan Year constituting an
Event of Default without any grace period, and provided further that, in
connection with each Monetary Default, Lender may collect a late payment charge
as set forth in Section 4 of the Note.
(b)    Borrower's breach of or default under any of the terms, covenants,
conditions and agreements of the Note, this Mortgage or any other Loan
Documents; or in the event that each and every one of said terms, covenants,
conditions and agreements is not otherwise either duly, promptly and fully
discharged or performed, and any such Non-Monetary Default (as hereinafter
defined) remains uncured for a period of thirty (30) days after Written Notice
thereof has been delivered from Lender to Borrower; unless such Non-Monetary
Default cannot be cured within said thirty (30)-day period, in which event
Borrower shall have a reasonable period of time to complete cure, provided that
action to cure such Non-Monetary Default is promptly commenced within said
thirty (30)-day




--------------------------------------------------------------------------------





period, and Borrower is, in Lender's commercially reasonable judgment, not
diminishing or impairing the value of the Property and is diligently pursuing a
cure to completion, but in no event longer than one hundred twenty (120) days.
(c)    Any representation or warranty of Borrower or of its members, general
partners, principals, affiliates, agents or employees made herein or in any
other Loan Document, in any guaranty, or in any certificate, report, financial
statement or other instrument or document furnished to Lender shall have been
intentionally false or misleading in any material respect when made. Lender
shall provide Written Notice to Borrower (but no cure period) with respect to
the forgoing.
(d)    Any seizure or forfeiture of the Property, or any portion thereof, or
Borrower's interest therein, resulting from criminal wrongdoing or other
unlawful action of Borrower or its affiliates under any federal, state or local
law. Lender shall provide Written Notice to Borrower (but no cure period) with
respect to the forgoing.
(e)    If Borrower consummates a transaction which would cause this Mortgage or
Lender's exercise of its rights under this Mortgage, the Note or the other Loan
Documents to constitute a nonexempt prohibited transaction under ERISA or result
in a violation of a state statute regulating governmental plans, subjecting
Lender to liability for a violation of ERISA or a state statute. Lender shall
provide Written Notice to Borrower (but no cure period) with respect to the
forgoing.
(f)    Any default occurs in the performance of any covenant or obligation of
Borrower under any indemnity or guaranty delivered to Lender in connection with
the Loan and such default continues beyond the expiration of applicable notice
and cure periods. Lender shall provide Written Notice to Borrower (but no cure
period) with respect to the forgoing.
Upon the occurrence of any one of the above events, and at the option of Lender,
the principal of and the interest accrued on the Loan and all other sums secured
by this Mortgage and the other Loan Documents shall immediately become due and
payable as if all of said sums of money were originally stipulated to be paid on
such day. In addition, Lender may avail itself of all rights and remedies
provided by law or equity, and may foreclose or prosecute a suit at law or in
equity as if all monies secured hereby had matured prior to its institution,
anything in this Mortgage or any of the other Loan Documents to the contrary
notwithstanding. Except as expressly provided herein, Lender shall have no
obligation to give Borrower notice of, or any period to cure, any Monetary
Default or any Incurable Default (as hereinafter defined) prior to exercising
its rights, powers, privileges and remedies.
As used herein, the term "Monetary Default" shall mean any default which can be
cured by the payment of money such as, but not limited to, the payment of
principal and interest due under the Note, or the payment of taxes, assessments
and insurance premiums when due as provided in this Mortgage. As used herein,
the term "Non-Monetary Default" shall mean any default that is not a Monetary
Default or an Incurable Default. As used herein, the term "Incurable Default"
shall mean either: (i) any voluntary or involuntary sale, assignment,
mortgaging, encumbering or transfer of the Property or ownership interests in
Borrower in violation of the covenants contained herein or any of the other Loan
Documents; or (ii) if Borrower should breach any of the provisions of Section 22
of this Mortgage.
The failure or omission on the part of Lender to exercise the option for
acceleration of maturity of the Note and foreclosure of this Mortgage during the
continuance of any Event of Default as aforesaid or to exercise any other option
or remedy granted hereunder to Lender when entitled to do so in any one or more
instances, or the acceptance by Lender of partial payment of the Loan, whether
before or subsequent to an Event of Default hereunder, shall not constitute a
waiver of any such Event of Default or the right to exercise




--------------------------------------------------------------------------------





any such option or remedy, but such option or remedy shall remain continuously
in force. Acceleration of the maturity of the Note, once claimed hereunder by
Lender, at the option of Lender, may be rescinded by written acknowledgment to
that effect by Lender, but the tender and acceptance of partial payments alone
shall not in any way either affect or rescind such acceleration of maturity, nor
act as a waiver, accord and satisfaction, modification, novation or similar
defense.
24.FORECLOSURE. During the continuance of an Event of Default hereunder, Lender
may institute an action to foreclose this Mortgage as to the amount so declared
due and payable, and thereupon the Property (or any portion thereof) shall be
sold according to law to satisfy and pay the same, together with all costs,
expenses and allowances thereof, including, without limitation, Reasonable
Attorneys' Fees. The Property may be sold in one parcel, several parcels or
groups of parcels, and Lender shall be entitled to bid at the sale and, if
Lender is the highest bidder for the Property or any part or parts thereof,
Lender shall be entitled to purchase the same.
If, following the acceleration of the Note but prior to the foreclosure of this
Mortgage against the Property, Borrower shall tender to Lender payment of an
amount sufficient to pay the entire secured indebtedness, such tender shall be
deemed to be a voluntary prepayment under the Note and, consequently, Borrower
shall also pay to Lender any Prepayment Premium (to the extent permitted by the
Laws of the State) required under the Note to be paid in order to prepay
principal and, if such principal payment is made during any period when
prepayment is prohibited by this Mortgage or the Note, the applicable charge or
Prepayment Premium (to the extent permitted by the Laws of the State) shall be
the maximum Prepayment Premium provided for in the Note; provided, however, that
in no event shall any amount payable under this Section or any other Section
relating to Prepayment Premiums or otherwise, when added to the interest
otherwise payable on the Note and the other secured indebtedness, exceed the
maximum interest permitted under applicable law.
25.UCC REMEDIES. During the continuance of an Event of Default, Lender may
exercise its rights of enforcement with respect to the Fixtures and Personal
Property under the UCC, and in conjunction with, in addition to or in
substitution for those rights and remedies:
(a)    Written Notice mailed to Borrower as provided herein ten (10) days prior
to the date of public sale of the Fixtures and Personal Property or prior to the
date after which private sale of the Fixtures and Personal Property will be made
shall constitute reasonable notice;
(b)    any sale made pursuant to the provisions of this Section shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of the Property under power of sale as provided
herein upon giving the same notice with respect to the sale of the Fixtures and
Personal Property hereunder as is required for such sale of the Property under
power of sale;
(c)    in the event of a foreclosure sale, whether made under the terms hereof
or under judgment of a court, the Fixtures and Personal Property and the
Property may, at the option of Lender, be sold as a whole;
(d)    it shall not be necessary that Lender take possession of the Fixtures and
Personal Property or any part thereof prior to the time that any sale pursuant
to the provisions of this Section is conducted and it shall not be necessary
that the Fixtures and Personal Property or any part thereof be present at the
location of such sale;




--------------------------------------------------------------------------------





(e)    prior to application of proceeds of disposition of the Fixtures and
Personal Property to the secured indebtedness, such proceeds shall be applied to
the reasonable expenses of retaking, holding, preparing for sale or lease,
selling, leasing and the like, and the Reasonable Attorneys' Fees and other
legal expenses incurred by Lender;
(f)    any and all statements of fact or other recitals made in any bill of sale
or assignment or other instrument evidencing any foreclosure sale hereunder as
to nonpayment of the indebtedness or as to the continuance of any Event of
Default, or as to Lender having declared all of such indebtedness to be due and
payable, or as to notice of time, place and terms of sale and of the properties
to be sold having been duly given, or as to any other act or thing having been
duly done by Lender, shall be taken as prima facie evidence of the truth of the
facts so stated and recited;
(g)    Lender may appoint or delegate any one or more persons as agent to
perform any act or acts necessary or incident to any sale held by Lender,
including the sending of notices and the conduct of the sale, but in the name
and on behalf of Lender; and
(h)    this Mortgage covers Goods which are or are to become Fixtures related to
the Real Property, and covers As-Extracted Collateral related to the Real
Property. A carbon, photographic or other reproduction of this Mortgage or of
any financing statement relating to this Mortgage shall be sufficient as a
financing statement. This Mortgage shall be effective as a financing statement
filed as a fixture filing with respect to all fixtures included within the
Property and is to be filed for record in the real estate records in the Office
of the County Clerk where the Property (including said fixtures) is situated.
This Mortgage shall also be effective as a financing statement with respect to
all As-Extracted Collateral included within the Real Property (including,
without limitation, all oil, gas, other minerals, and other substances of value
which may be extracted from the earth and all accounts arising out of the sale
at the wellhead or minehead thereof), and is to be filed for record in the real
estate records of the county where the Property is situated. The mailing address
of Borrower is set forth in Section 43 of this Mortgage and the address of
Lender from which information concerning the security interest may be obtained
is the address of Lender set forth in Section 43 of this Mortgage.


26.PROTECTION OF LENDER'S SECURITY. Borrower shall not and will not apply for or
avail itself of any appraisement, valuation, stay, extension or exemption laws,
or any so-called "Moratorium Laws", now existing or hereafter enacted, in order
to prevent or hinder the enforcement or foreclosure of this Mortgage, but hereby
waives the benefit of such laws. Borrower for itself and all who may claim
through or under it waives any and all right to have the property and estates
comprising the Property marshaled upon any foreclosure of the lien hereof and
agrees that any court having jurisdiction to foreclose such lien may order the
Property sold as an entirety. Borrower further waives and releases (a) all
errors, defects and imperfections in any proceedings instituted by Lender under
the Note, this Mortgage or any of the other Loan Documents; (b) all benefits
that might accrue to Borrower by virtue of any present or future laws exempting
the Property, or any part of the proceeds arising from any sale thereof, from
attachment, levy or sale under civil process, or extension, exemption from civil
process or extension of time for payment; and (c) all notices not specifically
required by this Mortgage of Event of Default, or of Lender's exercise, or
election to exercise, any option under this Mortgage. At any time after the
occurrence of an Event of Default hereunder, Lender, or Lender's agents or
contractors, is authorized, without notice and in Lender's sole discretion, to
enter upon and take possession of the Property or any part thereof, and to
perform any acts which Lender deems necessary or proper to conserve the security
interest herein intended to be provided by the Property, to operate any




--------------------------------------------------------------------------------





business or businesses conducted thereon, and to collect and receive all Rents
thereof and therefrom, including those past due as well as those accruing
thereafter.
27.APPOINTMENT OF RECEIVER. If, during the continuance of an Event of Default
hereunder, Lender deems, in Lender's sole discretion, that a receivership may be
necessary to protect the Property or its Rents, whether before or after maturity
of the Note and whether before or at the time of or after the institution of
foreclosure or suit to collect the Loan or to enforce this Mortgage or any of
the other Loan Documents, Lender, as a matter of strict right and regardless of
the value of the Property or the amounts due hereunder or secured hereby, or of
the solvency of any party bound for the payment of such indebtedness, shall have
the right, upon ex parte application and without notice to anyone, and by any
court having jurisdiction, to the appointment of a receiver to take charge of,
manage, preserve, protect and operate the Property, to collect the Rents
thereof, to make all necessary and needful repairs, and to pay all taxes,
assessments, insurance premiums and other such charges against and expenses of
the Property, and to do such other acts as may by such court be authorized and
directed, and after payment of the expenses of the receivership and the
management of the Property, to apply the net proceeds of such receivership in
reduction of the Loan or in such other manner as the said court shall direct
notwithstanding the fact that the amount owing thereon may not then be due and
payable or the said Loan is otherwise adequately secured. Such receivership
shall, at the option of Lender, continue until full payment of all sums hereby
secured or until title to the Property shall have passed by sale under this
Mortgage. Borrower hereby specifically waives its right to object to the
appointment of a receiver as aforesaid and hereby expressly agrees that such
appointment shall be made as an admitted equity and as a matter of absolute
right to Lender.


28.RIGHTS AND REMEDIES CUMULATIVE; FORBEARANCE NOT A WAIVER. The rights and
remedies herein provided are cumulative, and Lender, as the holder of the Note
and of every other obligation secured hereby, may recover judgment thereon,
issue execution therefor and resort to every other right or remedy available at
law or in equity, without first exhausting any right or remedy available to
Lender and without affecting or impairing the security of any right or remedy
afforded hereby, and no enumeration of special rights or powers by any
provisions hereof shall be construed to limit any grant of general rights or
powers, or to take away or limit any and all rights granted to or vested in
Lender by law or equity. Borrower further agrees that no delay or omission on
the part of Lender to exercise any rights or powers accruing to it hereunder
shall impair any such right or power, or shall be construed to be a waiver of
any such Event of Default hereunder or an acquiescence therein; and every right,
power and remedy granted herein or by law or equity to Lender may be exercised
from time to time as often as Lender deems expedient.
Lender may resort to any security given by this Mortgage or to any other
security now existing or hereafter given to secure the payment of the Loan, in
whole or in part, and in such portions and in such order as may seem best to
Lender in its sole discretion, and any such action shall not be considered as a
waiver of any of the rights, benefits, liens or security interests evidenced by
this Mortgage. To the full extent Borrower may do so, Borrower agrees that
Borrower will not at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force pertaining to the rights and
remedies of sureties or providing for any appraisement, valuation, stay,
extension or redemption, and Borrower, for Borrower and Borrower's heirs,
devisees, representatives, successors and assigns, and for any and all persons
ever claiming any interest in the Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of intention to mature or declare due the whole of the
Loan, notice of election to mature or declare due the whole of the Loan and all
rights to a marshaling of the assets of Borrower, including the Property, or to
a sale in inverse order of alienation in the event of foreclosure of the liens
and security interests hereby created. Borrower shall not have or assert any
right under any statute or




--------------------------------------------------------------------------------





rule of law pertaining to the marshaling of assets, sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents or other matters whatever to defeat, reduce or affect the right of
Lender under the terms of this Mortgage to a sale of the Property for the
collection of the Loan without any prior or different resort for collection, or
the right of Lender under the terms of this Mortgage to the payment of such
indebtedness out of the proceeds of sale of the Property in preference to every
other claimant whatever. If any law referred to in this Section and now in
force, of which Borrower or Borrower's heirs, devisees, representatives,
successors and assigns and such other persons claiming any interest in the
Property might take advantage despite this Section, shall hereafter be repealed
or cease to be in force, such law shall not thereafter be deemed to preclude the
application of this Section. Notwithstanding the existence of any other liens or
security interests or by any other party, Lender shall have the right to
determine the order in which any or all of the Property shall be subjected to
the remedies provided herein. Lender shall have the right to determine the order
in which the indebtedness secured hereby is satisfied from the proceeds realized
upon the exercise of the remedies provided herein. Borrower, any party who
consents to this Mortgage and any party who now or hereafter acquires a lien or
security interest in the Property and who has actual or constructive notice of
this Mortgage hereby expressly waives and relinquishes any and all rights to
demand or require the marshaling of liens or the marshaling of assets by Lender
in connection with the exercise of any of the remedies provided herein or
permitted by applicable law. Borrower expressly waives and relinquishes any and
all rights and remedies Borrower may have or be able to assert by reason of laws
relating to the rights and remedies of sureties or guarantors.
29.MODIFICATION NOT AN IMPAIRMENT OF SECURITY. Lender, without notice and
without regard to the consideration, if any, paid therefor, and notwithstanding
the existence at that time of any inferior mortgages, deeds of trust, or other
liens thereon, may release any part of the security described herein or may
release any person or entity liable for the Loan without in any way affecting
the priority of this Mortgage, to the full extent of the Loan remaining unpaid
hereunder, upon any part of the security not expressly released. Lender may, at
its option and within Lender's sole discretion, also agree with any party
obligated on the Loan or having any interest in the security described herein,
to extend the time for payment of any part or all of the Loan, and such
agreement shall not, in any way, release or impair this Mortgage, but shall
extend the same as against the title of all parties having any interest in said
security, which interest is subject to this Mortgage.
30.PROPERTY MANAGEMENT AND LEASING. The exclusive manager of the Property shall
be Borrower, Casto Southeast Realty Services LLC, or such other exclusive
manager as may be first approved in writing by Lender, not to be unreasonably
withheld, conditioned or delayed. The exclusive leasing agent of the Property,
shall be Jeffrey R. Anderson Real Estate, Inc., or such other leasing agent as
may be first approved in writing by Lender, not to be unreasonably withheld,
conditioned or delayed. The maximum property management fee shall be four
percent (4%) of gross revenues from the Property. The management and leasing
contracts (or in the absence of any such written contract, a letter so stating
and further identifying the name of the person or entity charged with the
responsibility for managing and/or leasing the Property) shall be subordinate to
this Mortgage, and satisfactory to and subject to the prior written approval of
Lender, not to be unreasonably withheld, conditioned or delayed, throughout the
term of the Loan. The subordination of the management and/or leasing
agreement(s) shall give Lender the right to terminate such management and/or
leasing agreement(s) during the continuance of an Event of Default under the
Loan Documents or for fraud or willful misconduct by the manager or leasing
agent. Notwithstanding the foregoing, provided no Event of Default has occurred
and is continuing, any property manager or leasing agent approved by J.P. Morgan
Investment Management shall be deemed satisfactory to Lender.
31.MODIFICATION NOT A WAIVER. In the event Lender (a) releases, as aforesaid,
any part of the security described herein or any person or entity liable for the
Loan; (b) grants an extension of time




--------------------------------------------------------------------------------





for the payment of the Note; (c) takes other or additional security for the
payment of the Note; or (d) waives or fails to exercise any rights granted
herein, in the Note or any of the other Loan Documents, any said act or omission
shall not release Borrower, subsequent purchasers of the Property or any part
thereof from any obligation or any covenant of this Mortgage, the Note or any of
the other Loan Documents, nor preclude Lender from exercising any right, power
or privilege herein granted or intended to be granted in the event of any other
Event of Default then made or any subsequent Event of Default.
32.TRANSFER OF PROPERTY OR CONTROLLING INTEREST IN BORROWER; ASSUMPTION.
(a)    Except as expressly set forth in this Section 32 and Section 38(b)
hereof, and except for the Permitted Exceptions, Occupancy Leases and any
mechanics’ liens and tax liens as may be permitted under the terms of the Loan
Documents, without the prior written consent of Lender, the sale, transfer,
assignment or conveyance of all or any portion of the Property, or the transfer,
assignment or conveyance of a controlling interest in Borrower or its general
partner or managing member, whether voluntary or by operation of law, without
the prior written consent of Lender, shall constitute an Event of Default
hereunder, and entitle Lender, at Lender's sole option, to accelerate all sums
due on the Note, together with any Prepayment Premiums (to the extent permitted
by the Laws of the State), late payment charges or any other amounts secured
hereby. Lender may, however, elect to waive the option to accelerate granted
hereunder if, prior to any such sale, transfer, assignment or conveyance of the
Property, the following conditions shall be fully satisfied: (i) Lender
acknowledges in writing that, in Lender's sole discretion, the creditworthiness
of the proposed transferee and the ability and experience of the proposed
transferee to operate the Property are satisfactory to Lender; (ii) Lender and
the proposed transferee shall enter into an agreement in writing that (1) the
rate of interest payable on the Loan shall be at such rate as Lender shall
determine, (2) the repayment schedule as set forth in the Note shall be modified
by Lender, in Lender's sole discretion, to initiate amortization or modify the
existing amortization schedule in order to amortize the then remaining unpaid
principal balance of the Note over a period of time as determined by Lender, in
Lender's sole discretion, without a change in the maturity date of the Note, and
(3) the proposed transferee acquiring title to the Property shall assume all
obligations of Borrower under the Note, this Mortgage and the other Loan
Documents in writing and an assumption fee, to be determined by Lender in
Lender's sole discretion (not to exceed one percent (1%) of the outstanding
principal balance of the Note), may be charged by Lender; (iii) Lender shall
receive, for Lender's review and approval, copies of all transfer documents;
(iv) Borrower or the transferee shall pay all actual and reasonable
out-of-pocket costs and expenses in connection with such transfer and
assumption, including, without limitation, all fees and expenses incurred by
Lender; (v) no Event of Default, or event which, with notice or the passage of
time or both, could result in an Event of Default, has occurred hereunder or
under any of the other Loan Documents; and (vi) any other rental achievement
threshold required in the Application or the Loan Documents has been satisfied.
(b)    Borrower, or any subsequent owner of the Property or any portion thereof,
shall do all things necessary to preserve and keep in full force and effect its
and their legal existence, franchises, rights and privileges as a corporation,
partnership or limited liability company, as the case may be, under the Laws of
the state of its formation and its right to own property and transact business
in the State. Neither Borrower nor any subsequent owner of the Property or any
portion thereof, shall amend, modify, transfer, assign or terminate the
applicable governing documents for such entity, including its partnership
agreement, certificate of partnership, operating agreement, articles of
organization, regulations, articles of incorporation or bylaws, as the case may
be (as applicable, the "Governing Documents"), of Borrower or such subsequent
owner without the prior written consent of Lender.




--------------------------------------------------------------------------------





Borrower, or such subsequent owner of the Property, shall provide Lender with
copies of any proposed amendment to its applicable Governing Documents, so that
Lender may, in Lender's sole discretion, determine whether such amendment
adversely affects Lender, the Property or the security value thereof. Provided,
however, that any amendment, modification, transfer, assignment or termination
of Borrower's applicable Governing Documents or any other action pursuant to
which the current general partner or managing member of Borrower shall either:
(i) cease to be the general partner or managing member of Borrower; or
(ii) cease to own or maintain a partnership or membership interest in Borrower
equal to or greater than its partnership or membership interest at the time this
Mortgage is executed, shall be deemed to have a material adverse effect upon
Lender and the Property, and shall be an Event of Default hereunder.
(c)    Borrower shall not change its name or identity in any manner which may
make any financing or continuation statement filed in connection with the Loan
seriously misleading within the meaning of Section 9-506 of the UCC (or any
other applicable portion of the UCC) enacted in the State or change its
jurisdiction of organization unless Borrower shall have delivered to Lender
Written Notice thereof not less than thirty (30) days before the effective date
of such change and shall have taken all action which Lender determines to be
reasonably necessary or desirable to confirm and protect Lender's liens,
security interests and rights under this Mortgage and the perfection and
priority thereof. Borrower will not change its principal places of business
unless it shall have given Lender prior Written Notice of its intent to do so
not less than thirty (30) days in advance of the effective date of such change.
Borrower shall bear all costs incurred by Lender in connection with any such
change including, without limitation, Reasonable Attorneys' Fees.
(d)    In the event the ownership of the Property, or any part thereof, shall
become vested in a person or entity other than Borrower, whether with or without
the prior written consent of Lender, Lender may, without notice to Borrower,
deal with such successor or successors in interest with reference to the
Property, this Mortgage and the other Loan Documents, in the same manner and to
the same extent as with Borrower without in any way vitiating or discharging
Borrower's liability hereunder or under any of the Loan Documents. No sale,
transfer or conveyance of the Property, no forbearance on the part of Lender and
no extension of time given by Lender to Borrower for the payment of the Note
shall operate to release, discharge, modify, change or affect the original
liability of Borrower, either in whole or in part, unless expressly set forth in
writing executed by Lender. Notwithstanding anything contained herein to the
contrary, Borrower hereby waives any right it now has or may hereafter have to
require Lender to prove an impairment of its security as a condition to the
exercise of Lender's rights under this Section 32.
(e)    A sale, transfer, assignment or conveyance within the meaning of this
Section shall be deemed to include, but not be limited to, (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
tenant under an Occupancy Lease or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower's right, title and interest in and
to any leases or any Rents; (iii) if Borrower, any general partner or managing
member of Borrower or any general partner of any general partner or managing
member of Borrower, is a corporation, the voluntary or involuntary sale,
conveyance, transfer or pledge of such corporation's stock (or the stock of any
corporation directly or indirectly controlling such corporation by operation of
law or otherwise), or the creation or issuance of new stock by which an
aggregate of more than ten percent (10%) of such corporation's stock shall be
vested in a party or parties who are not now stockholders; and (iv) if Borrower
or any general partner or managing member of Borrower, is a limited partnership,
general partnership, limited liability partnership, limited liability




--------------------------------------------------------------------------------





company or joint venture, the change, removal or resignation of a general
partner, managing partner or managing member, or the transfer or pledge of the
interest of any general partner, managing partner or managing member or any
profits or proceeds relating to such interest.
33.FURTHER ENCUMBRANCE PROHIBITED; SUBROGATION. So long as the Note remains
unpaid, Borrower shall not, either voluntarily or involuntarily: (i) permit the
Property or any part thereof to become subject to any secondary or subordinate
lien, mortgage, deed of trust, security interest or encumbrance of any kind
whatsoever, or (ii) permit the encumbrance, including mezzanine financing, of
any direct interest in Borrower, without the prior written consent of Lender,
and any such imposition of any secondary lien, mortgage, including mezzanine
financing, deed of trust, security interest or encumbrance without the approval
of Lender shall constitute an Event of Default hereunder, and entitle Lender, at
Lender's sole option, to declare the outstanding principal balance of the Note,
all accrued and unpaid interest thereon, Prepayment Premiums (to the extent
permitted by the Laws of the State), late payment charges and any other amounts
secured hereby to be and become immediately due and payable in full. In the
event that Lender shall hereafter give its written consent to the imposition of
any such secondary lien, mortgage, deed of trust, security interest or other
encumbrance upon the Property or any direct interest in Borrower, then Lender,
at Lender's sole option, shall be entitled to accelerate the maturity of the
Note and exercise any and all remedies provided and available to Lender
hereunder and in the other Loan Documents in the event that the holder of any
such secondary lien or encumbrance shall institute foreclosure or other
proceedings to enforce the same; it being understood and agreed that an Event of
Default under any instrument or document evidencing, securing or secured by any
such secondary lien or encumbrance shall be and constitute an Event of Default
hereunder. In the event all or any portion of the proceeds of the Loan are used
for the purpose of retiring debt or debts secured by prior liens on the
Property, Lender shall be subrogated to the rights and lien priority of the
holder or holders of the lien or liens so discharged.
34.CONVEYANCE OF MINERAL RIGHTS PROHIBITED. Borrower agrees that the making of
any oil, gas or mineral lease, or the sale or conveyance of any mineral interest
or right to explore for minerals under, through or upon the Property, would
impair the value of the Property, and that Borrower shall have no right, power
or authority to lease the Property, or any part thereof, for oil, gas or other
mineral purposes, or to grant, assign or convey any mineral interest of any
nature, or the right to explore for oil, gas and other minerals, without first
obtaining Lender's express written permission therefor, which permission shall
not be valid until recorded among the Public Records of Hamilton County, in the
State. Borrower further agrees that if Borrower shall make, execute, or enter
into any such lease or attempt to grant any such mineral rights without such
prior written permission of Lender, then Lender shall have the option, without
notice, to declare the same to be an Event of Default hereunder, and to declare
the Loan immediately due and payable in full. Whether or not Lender shall
consent to such lease or grant of mineral rights, Lender shall receive the
entire consideration to be paid for any such lease or grant of mineral rights,
with the same to be applied to the Loan notwithstanding the fact that the amount
owing thereon may not then be due and payable or that the Loan is otherwise
adequately secured; provided, however, that the acceptance of such consideration
shall in no way impair the lien of this Mortgage on the Property or cure any
existing Monetary Default.
35.ESTOPPEL CERTIFICATION BY BORROWER. Borrower, upon request of Lender therefor
made not more frequently than two (2) times in any calendar year unless an Event
of Default has occurred, either personally or by mail, shall certify in writing
to Lender (or any party designated by Lender), in a form reasonably satisfactory
to Lender or such designee, the amount of principal and interest then
outstanding under the terms of the Note and any other sums due and owing under
this Mortgage or any of the other Loan Documents, and whether, to Borrower’s
actual knowledge, any offsets or defenses exist against the Loan. Such
certification shall be made by Borrower within ten (10) days if the request is
made personally or within twenty (20) days if the request is made by mail.




--------------------------------------------------------------------------------





36.CROSS-DEFAULT. The Note is also secured by the terms, conditions and
provisions of the Assignment and, additionally, may be secured by contracts or
agreements of guaranty or other security instruments. The terms, covenants,
conditions and agreements of each security instrument shall be considered a part
hereof as fully as if set forth herein verbatim. Any Event of Default under this
Mortgage or any of the other Loan Documents shall constitute an Event of Default
hereunder and under each of the other Loan Documents. Notwithstanding the
foregoing, the enforcement or attempted enforcement of this Mortgage or any of
the other Loan Documents now or hereafter held by Lender shall not prejudice or
in any manner affect the right of Lender to enforce any other Loan Document; it
being understood and agreed that Lender shall be entitled to enforce this
Mortgage and any of the other Loan Documents now or hereafter held by it in such
order and manner as Lender, in its sole discretion, shall determine.
37.EXAMINATION OF BORROWER'S RECORDS. Borrower will maintain complete and
accurate books and records showing in detail the income and expenses of the
Property, and from time to time upon request by Lender, will permit Lender and
its agents, contractors or representatives to examine said books and records and
all supporting vouchers and data during normal business hours and upon
reasonable prior notice, in such place as such books and records are customarily
kept. Borrower shall furnish to Lender, within one hundred twenty (120) days
after the close of each respective fiscal period, unaudited annual and
semi-annual financial statements, including income statements and balance sheets
for Borrower, the Property and all Major Tenants (if required under the Major
Tenant Occupancy Leases or if such financial information is otherwise available
to Borrower). These statements shall be in form reasonably acceptable to Lender,
shall be prepared in accordance with modified accrual basis accounting, shall
include a rent roll, certified as true and correct by Borrower and include the
most current annual sales figures for the Property and all Major Tenants of the
Property (if required under the Major Tenant Occupancy Leases or if such
financial information is otherwise available to Borrower). These statements
shall be certified as being complete, correct and accurate by Borrower or an
authorized representative of Borrower. In the event Borrower fails to provide
such statements to Lender within the time prescribed above, Borrower shall pay
Lender the sum of Two Hundred Dollars ($200) in administrative expenses for each
successive month or partial month beyond the one hundred twenty (120) day period
for which the statements are delinquent. During the continuance of an Event of
Default hereunder, Lender shall have the right to require that said financial
statements of Borrower be audited and certified by a certified public accountant
acceptable to Lender, at the sole cost and expense of Borrower.
At the request of Lender, but under no circumstances more often than once a
quarter or more than three (3) times during the term of the Loan (provided no
Event of Default has occurred and is continuing under the Loan Documents),
Borrower shall furnish to Lender (a) unaudited financial statements (balance
sheet, income statement, cash flow statement and current rent roll) covering
operation of the Property for periods other than those set forth in the
preceding paragraph; (b) unaudited financial statements (balance sheets, income
statements, and cash flow statements) for Borrower; and (c) a portfolio analysis
showing annualized cash flow statements (including debt service payments) for
all real properties owned by Borrower. In addition, at the request of Lender but
under no circumstances more often than once a quarter during the term of the
Loan (provided no Event of Default has occurred and is continuing) Borrower
shall furnish to Lender a current rent roll for the Property. All such
statements and rent rolls shall be certified to Lender to be complete, correct,
and accurate by the individual for an individual's statements or by an
authorized representative of the entity if the statements are for a partnership,
corporation or limited liability company or other such entity.
38.ALTERATION, REMOVAL AND CHANGE IN USE OF PROPERTY PROHIBITED. Borrower
covenants and agrees to permit or suffer none of the following without the prior
written consent of Lender:




--------------------------------------------------------------------------------





(a)    Any structural alteration of, or addition to, the Improvements now or
hereafter situated upon the Real Property, or the addition of any new buildings
or other structure(s) thereto, other than the erection or removal of non-load
bearing interior walls or alterations required by the terms of Occupancy Leases
which have been approved by Lender or which are not subject to Lender's review,
comment and approval; or
(b)    The removal, transfer, sale or lease of the Fixtures and Personal
Property, except that the renewal, replacement, substitution or removal of
broken, obsolete or worn out Fixtures and Personal Property may be made in the
normal course of business, provided, however, that each Fixture or item of
Personal Property that is not broken, obsolete or worn-out shall be replaced or
substituted with items of like or better quality, value and utility as the
removed items; or
(c)    The use of any of the Improvements now or hereafter situated on the Real
Property for any purpose other than the Existing Use and related facilities.
39.FUTURE ADVANCES SECURED. This Mortgage shall secure not only existing
indebtedness, but also future advances, whether such advances are obligatory or
to be made at the option of Lender. Upon the request of Borrower, and at
Lender's option prior to release of this Mortgage, Lender may make future
advances to Borrower. All future advances with interest thereon shall be secured
by this Mortgage to the same extent as if such future advances were made on the
date of the execution of this Mortgage unless the parties shall agree otherwise
in writing, but the total secured indebtedness shall not exceed at any one time
a maximum principal amount equal to double the face amount of the Note plus
interest and costs of collection, including court costs and Reasonable
Attorneys' Fees. Any advances or disbursements made for the benefit or
protection of or the payment of taxes, assessments, levies or insurance upon the
Property, with interest on such disbursements as provided herein, shall be added
to the principal balance of the Note and collected as a part thereof. To the
extent that this Mortgage may secure more than one note, a default in the
payment of any such note shall constitute a default in the payment of all such
notes.
40.EFFECT OF SECURITY AGREEMENT. Borrower agrees to, and shall upon the request
of Lender, execute and deliver to Lender, in form and content satisfactory to
Lender, such financing statements, descriptions of property and such further
assurances as Lender, in Lender's sole discretion, may from time to time
consider necessary to create, perfect, continue and preserve the lien and
encumbrances hereof, and the security interest granted herein, upon and in the
Property; provided, however, that no such further assurance increases Borrower’s
obligations or liabilities under the Loan Documents or decreases Borrower’s
rights under the Loan Documents. Without the prior written consent of Lender,
Borrower shall not create or suffer to be created, pursuant to the UCC, any
other security interest in such real and personal property and fixtures
described herein. During the continuance of an Event of Default hereunder or
Borrower's breach of any other covenants or agreements between the parties
entered into in conjunction herewith, Lender shall have the remedies of a
secured party under the UCC as provided in Section 25, and at Lender's option,
the remedies provided for in this Mortgage and the other Loan Documents. Lender,
at the expense of Borrower, may cause such statements, descriptions and
assurances, as herein provided in this Section 40, and this Mortgage, to be
recorded and re-recorded, filed and refiled, at such times and in such places as
may be required or permitted by law to so create, perfect and preserve the lien
and encumbrance hereof upon all of the Property.
41.TERMS OF APPLICATION SURVIVE CLOSING. Intentionally Omitted.
42.SUCCESSORS AND ASSIGNS; TERMINOLOGY.
(a)    The provisions hereof shall be binding upon Borrower and the heirs,
personal representatives, trustees, successors and assigns of Borrower, and
shall inure to the benefit of Lender,




--------------------------------------------------------------------------------





its successors and assigns. Where more than one Borrower is named herein, the
obligations and liabilities of said Borrower shall be joint and several.
(b)    Wherever used in this Mortgage, unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein: (i) the word
"Borrower" shall mean Borrower and/or any subsequent owner or owners of the
Property; (ii) the word "Lender" shall mean Lender or any subsequent holder or
holders of this Mortgage; (iii) the word "Note" shall mean the Note(s) secured
by this Mortgage; and (iv) the word "person" shall mean an individual, trustee,
trust, corporation, partnership, limited liability company, limited liability
partnership, joint venture or unincorporated association. As used herein, the
phrase "Reasonable Attorneys' Fees" shall mean fees charged by attorneys
selected by Lender based upon such attorneys' then prevailing hourly rates as
opposed to any statutory presumption specified by any statute then in effect in
the State. As used herein words of any gender shall include all other genders.
43.NOTICES. All notices, reports, requests or other written instruments required
or permitted hereunder shall be in writing, signed by the party giving or making
the same, and shall be sent hand-delivered, effective upon receipt, sent by
United States Express Mail or by a nationally recognized overnight courier,
effective upon receipt, or sent by United States registered or certified mail,
postage prepaid, with return receipt requested, deemed effective on the earlier
of the day of actual delivery as shown by the addressee's return receipt or the
expiration of three (3) business days after the date of mailing, addressed to
the party intended to receive the same at the address set forth below or at such
other address as shall be given in writing by any party to another ("Written
Notice"):




--------------------------------------------------------------------------------





If to Borrower:
CLP – SPF ROOKWOOD PAVILION, LLC
c/o Casto

191 W. Nationwide Boulevard, Suite 200
Columbus, Ohio 43215
Attention: Lisa Boveine










With a courtesy     
copy to:
ROOKWOOD ACQUISITION COMPANY LLC

c/o J.P. Morgan Investment Management Inc.
270 Park Avenue
New York, NY 10017
Attention: Chris Potavin


With a courtesy
copy to:
STROOCK & STROOCK & LAVAN LLP

180 Maiden Lane
New York, NY 10038
Attention: Brian Diamond, Esq.    

If to Lender:
NATIONWIDE LIFE INSURANCE COMPANY
One Nationwide Plaza, Fifth Floor – MC 1-05-701
Columbus, Ohio 43215
Attention: Real Estate Investments

44.GOVERNING LAW; WAIVER OF JURY TRIAL; SEVERABILITY. THE PARTIES HERETO, TO THE
FULL EXTENT PERMITTED BY LAW, EACH HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, AGAINST EACH OTHER,
ITS SUCCESSORS AND ASSIGNS, BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING
TO OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS, THE LOAN OR ANY COURSE OF
CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY PARTY'S DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH SUCH PARTY), IN CONNECTION WITH THE LOAN OR THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH ANY PARTY
MAY BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. IN NO EVENT SHALL ANY PARTY, ITS SUCCESSORS, ASSIGNS OR PARTICIPANTS
BE LIABLE FOR SPECIFIC PERFORMANCE, ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOSS OF BUSINESS
PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION HEREOF, BORROWER AND LENDER HEREBY
WAIVE ANY RIGHT TO CLAIM OR SEEK ANY SUCH DAMAGES. This Mortgage and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the internal laws of the State, without regard to principles of
conflicts of laws. The parties hereto irrevocably (a) agree that




--------------------------------------------------------------------------------





any suit, action or other legal proceeding arising out of or relating to this
Mortgage may be brought in a court of record in the State or in the courts of
the United States of America located in such State, (b) consent to the
non-exclusive jurisdiction of each such court in any suit, action or proceeding,
and (c) waive any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such courts and any claim that any such
suit, action or proceeding has been brought in an inconvenient forum. If any
clauses or provisions herein contained operate, or would prospectively operate,
to invalidate this Mortgage, then such clauses or provisions only shall be held
for naught, as though not herein contained, and the remainder of this Mortgage
shall remain operative and in full force and effect.
45.RIGHTS OF LENDER CUMULATIVE. The rights of Lender arising under the terms,
covenants, conditions and agreements contained in this Mortgage shall be
separate, distinct and cumulative, and none of them shall be in exclusion of the
others. No act of Lender shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provisions, anything herein
or otherwise to the contrary notwithstanding. If Borrower is comprised of more
than one person or entity, then the liability of each such person and entity
hereunder shall be joint and several.
46.MODIFICATIONS. This Mortgage cannot be changed, altered, amended or modified
except by an agreement in writing and in recordable form, executed by both
Borrower and Lender.
47.EXCULPATION. Notwithstanding anything contained herein to the contrary, the
liability of Borrower is subject to the provisions contained in the Exculpation
section of the Note, which are incorporated herein and made a part hereof by
reference as if fully set forth herein.
48.FULL RECOURSE. Notwithstanding any provisions in this Mortgage to the
contrary, including without limitation the provisions set forth in the section
captioned "Exculpation" hereinabove, Borrower shall be personally liable for the
entire indebtedness evidenced by this Mortgage (including all principal,
interest and other charges) in the event (a) Borrower fails to obtain Lender’s
consent to any subordinate financing on the Property in violation of the Loan
Documents; (b) Borrower or any entity comprising Borrower fails to obtain
Lender’s consent to any transfer of interests in the Property or transfers or
changes in ownership or controlling interest as set forth in this Mortgage, in
each case, in violation of the Loan Documents; (c) Borrower files a petition in
bankruptcy under the U.S. Bankruptcy Code or other federal or state bankruptcy
or insolvency law (“Bankruptcy Law”) or for the appointment of a receiver or
commences under any Bankruptcy Law proceedings for Borrower's relief or for the
compromise, extension, arrangement or adjustment of Borrower's obligations;
(d) there is a filing of an involuntary bankruptcy resulting from Borrower’s
breach of the Loan Documents or Borrower colludes in an involuntary bankruptcy
proceeding filed against Borrower which is not dismissed within ninety (90) days
after the filing of the same; (e) there is filed against Borrower any claim by
reason of the operation of federal bankruptcy, state insolvency or similar
creditors’ rights Laws that is based on the Loan being deemed a preferential
transfer; (f) in the event an Event of Default is then continuing under the Loan
Documents and Borrower or any affiliate thereof challenges or disputes the
validity or enforceability of any of the provisions of the Loan Documents, seeks
to delay or impair the enforcement of Lender’s remedial rights under the Loan
Documents, or challenges the validity, enforceability or first priority of the
liens and security interests securing payment of amounts owing or payable under
the terms of the Loan Documents (unless prior to such challenge Borrower has
either commenced turning over all revenue (including any security deposits) from
the Property or Borrower has cooperated with the appointment of a receiver to
preserve and protect the Property during the pendency of such challenge); or (g)
Borrower violates any special purpose/ single asset provisions of the Loan
Documents in material respects which violation results in a substantive
consolidation of Borrower with any affiliate (other than Rookwood Holding
Company LLC) in bankruptcy.




--------------------------------------------------------------------------------





49.LENDER IS NOT A JOINT VENTURER OR PARTNER. Borrower and Lender acknowledge
and agree that in no event shall Lender be deemed to be a partner or joint
venturer with Borrower or any member of Borrower. Without limitation of the
foregoing, Lender shall not be deemed to be a partner or joint venturer on
account of its becoming a mortgagee in possession or exercising any rights
pursuant to this Mortgage or pursuant to any other instrument or document
evidencing or securing any of the indebtedness secured hereby, or otherwise.
50.CAPTIONS. The captions set forth at the beginning of the various Sections of
this Mortgage are for convenience only and shall not be used to interpret or
construe the provisions of this Mortgage.
51.REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an officer of Lender
as to the loss, theft, destruction or mutilation of the Note or any other Loan
Document which is not of public record     along with an indemnification
agreement in favor of Borrower that is reasonably satisfactory to Borrower and
is executed by the holder of the Note, and, in the case of any such mutilation,
upon surrender and cancellation of such Note or other Loan Document, Borrower,
at Lender’s expense, will issue, in lieu thereof, a replacement Note or other
Loan Document, dated the date of such lost, stolen, destroyed or mutilated Note
or other Loan Document in the same principal amount thereof and otherwise of
like tenor.
52.SOLE DISCRETION OF LENDER. Wherever pursuant to this Mortgage Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide that arrangements or terms are satisfactory or not
satisfactory shall be in the sole discretion of Lender and shall be final and
conclusive, absent manifest error, except as may be otherwise expressly and
specifically provided herein.
53.SECONDARY MARKET. Lender may, at any time, sell, transfer or assign the Note,
this Mortgage, the Assignment and the other Loan Documents, and any or all
servicing rights with respect thereto, or grant participations therein or issue
mortgage pass-through certificates or other securities evidencing a beneficial
interest in a rated or unrated public offering or private placement. Lender may
forward to each purchaser, transferee, assignee, servicer or participant
(collectively, "Investor"), and each prospective Investor, all documents and
information which Lender now has or may hereafter acquire relating to the Loan
and to Borrower and the Property, whether furnished by Borrower, or otherwise,
as Lender determines necessary or desirable; provided, however, that any
disclosure with regard to information of Borrower or any of its affiliates shall
be made with due regard to the confidential nature of such information and any
Investor and prospective Investor shall be informed of the confidential nature
thereof.
[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






SIGNATURE PAGE
TO
OPEN-END MORTGAGE AND SECURITY AGREEMENT


IN WITNESS WHEREOF, Borrower has caused this Mortgage to be executed as of the
day and year first above written.
BORROWER:


CLP – SPF ROOKWOOD PAVILION, LLC,
a Delaware limited liability company
    
By:
ROOKWOOD HOLDING COMPANY LLC, a Delaware limited liability company, its sole
member



By: /s/ Hilary J. Spann
Name: Hilary J. Spann
Title: Vice President




STATE OF NEW YORK:
: ss:
COUNTY OF NEW YORK:


Sworn to and acknowledged before me, a Notary Public in and for said state, by
Hilary J. Spann, the Vice President of ROOKWOOD HOLDING COMPANY LLC, a Delaware
limited liability company, the sole member of CLP – SPF ROOKWOOD PAVILION, LLC,
a Delaware limited liability company, for and on behalf of said limited
liability company.


IN WITNESS WHEREOF, I have hereunder subscribed my name and affixed my notarial
seal on this 26 day of June, 2013.


/s/ Esther Mary Krivda
Notary Public


Prepared by and after recording
return to:


Marci L. Morgan Cox, Esq.
Dinsmore & Shohl LLP
255 E. Fifth Street, Suite 1900
Cincinnati, Ohio 45202




1    (Portfolio Loan)
2448437

--------------------------------------------------------------------------------






EXHIBIT A
Legal Description


